 BIG BEAR SUPERMARKETS NO. 3Big Bear Supermarkets #3 and Retail Clerks Union,Local 1222, Retail Clerks International Association,AFL-CIO and Amalgamated Meat Cutters LocalNo. 229, Amalgamated Meat Cutters & ButcherWorkmen of North America, AFL-CIO. Cases 21-CA-15605 and 21-CA-15703November 1, 1978DECISION AND ORDERBY MEMBERS JENKINS. MURPHY, AND TRUESDALEOn February 24, 1978, Administrative Law JudgeRoger B. Holmes issued the attached Decision in thisproceeding. Thereafter, the General Counsel andCharging Parties Retail Clerks Union, Local 1222.Retail Clerks International Association, AFL-CIO,and Amalgamated Meat Cutters Local No. 229, Am-algamated Meat Cutters & Butcher Workmen ofNorth America, AFL-CIO, filed exceptions and sup-porting briefs. Respondent and the Intervenor, Rich-ard Holmes,' filed briefs in support of the Decisionof the Administrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.Respondent, a corporation engaged in the opera-tion of retail grocery markets in San Diego County,California, owns and operates a chain of approxi-mately 22 supermarkets, known as Big Bear markets,in that area. The corporate entity, designated as BigBear Supermarkets #3, additionally owns and oper-ates a number of other businesses. Big Bear Super-markets #3 has, since at least 1957 and 1950,respectively, been party to successive col-lective-bargaining agreements with Retail ClerksUnion, Local 1222, Retail Clerks International Asso-ciation, AFL-CIO, herein called Local 1222, andAmalgamated Meat Cutters Local No. 229, Amalga-mated Meat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO, herein called Local 229, cover-ing multistore bargaining units at its retail groceryand meat markets in San Diego County.3Prior toHolmes, who was alleged In the complaint t ) be the alter ego of Respon-dent. was permitted to intervene at the hearing2 These include 6 other grocery stores and markets operated under thetrade names of Market Place and Cooks Markets. 9 Daisy's Restaurants.and 15 Par Liquor Stores, as well as several shopping centers.November 15, 1976, Respondent applied its con-tracts with Local 1222 and Local 229 to bargainingunit employees covered by these contracts at all BigBear markets in San Diego County.Effective November 15, 1976, Respondent fran-chised its Big Bear store 13, located in La Mesa, Cali-fornia, to Richard Holmes, the Intervenor in thisproceeding. Richard Holmes, a former store managerat another of Respondent's Big Bear markets, is theson of Gerald Holmes, a corporate officer of Re-spondent,4who is a 5-percent shareholder of BigBear Supermarkets #3. Respondent had not previ-ously, nor has it since, franchised any other of itsoperations.Under the terms of the franchise agreement execu-ted by the parties on November 8, 1976, RichardHolmes has exclusive control over the labor relationsof the La Mesa store. In preparation for taking overthe store's operation, Holmes recruited and hired anew complement of employees for that store, payingthem wages and benefits less than those required un-der Respondent's union contracts. The 12 Big Bearemployees working in the La Mesa store were trans-ferred by Respondent to other of its Big Bear mar-kets before Holmes commenced operation of thestore as franchisee. Only one former employee ofstore 13, a part-time janitor who was not included inthe bargaining unit under either of Respondent'sunion contracts, was retained by Holmes at the fran-chised store.The parties have stipulated that Respondent's em-ployees at the La Mesa store were transferred toother Big Bear stores without being given the oppor-tunity to seek continued employment at the fran-chised store, as we note is required by Respondent'scontract with Local 1222.' The parties have furtherstipulated that Respondent neither notified nor bar-gained with the Unions representing these employeesregarding the employees' transfer either before or af-ter the transfers occurred. The parties additionallystipulated that Richard Holmes has refused to recog-!Respondent's contracts with Local 1222, the most recent of which iseffective from July 28, 1975. to July 30, 1978. set forth the specific jobclassifications constituting the unit appropriate for collective bargaining.Respondent's contracts with Local 229, the most recent of which is effectivefrom November 8. 1976. to November 4. 1979. likewise set forth the jobclassifications included in the appropriate bargaining unit'Gerald Holmes is Respondent's general manager and secretary-treasur-er. as well as a member of the corporation's board of directors.Art XIX(D) of Respondent's contract with Local 1222 states as follows:D. ,ALE O TiNSFEIII In the event of a sale or transfer of a store or stores, an employeeshall be allowed a seven (7) das period from the date of announcementto the employees of the sale or transfer during which time he maydetermine whether he wishes to stay with the seller or whether hewishes to make application for employment with the new owner ortransferee In the event the employee chooses to remain with the seller.such choice shall not be construed as any guarantee of employmentover and beyond the terms if this Agreement179 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnize either Local 1222 or Local 229 as the bargainingrepresentative of the employees at the franchisedstore, and has also refused to apply the terms of Re-spondent's contracts with these Unions to the em-ployees at the La Mesa store. He has declined as wellto supply Local 1222 with the names and addressesof the store's current employees in the job classifica-tions included in its bargaining unit when such infor-mation was requested by that Union. As a result ofthe employee transfers and of franchisee Holmes'subsequent refusal to recognize and bargain withthese Unions as representatives of the employees atstore 13, or to abide by the terms of Respondent'scollective-bargaining agreements with Local 1222and Local 229, both Unions filed the instant unfairlabor practice charges.The Regional Director for Region 21 consolidatedthe two cases and, on June 9, 1977, issued anamended complaint alleging that the La Mesa storeis an alter ego of Big Bear Supermarkets #3. Thegravamen of the General Counsel's contention is thatRespondent's purported franchising of store 13 toRichard Holmes was, in actuality, a sham trans-action motivated by Respondent's desire to trans-form a losing operation into a profitable one byavoiding its obligation to pay contractually agreed tounion wages and benefits. Specifically, the GeneralCounsel alleges that Big Bear retained and exercisessuch extensive control over the franchised operationas to render it in effect a subordinate entity and dis-guised continuance of Big Bear Supermarkets #3.Thus, the complaint alleges that Respondent violatedSection 8(a)(l), (3), and (5) of the Act by refusing tobargain with Local 1222 and Local 229 as representa-tives of the employees at the La Mesa store; by refus-ing to honor its collective-bargaining agreementswith these Unions with regard to those same employ-ees; by withdrawing recognition from the Unions ascollective-bargaining representatives of the employ-ees in the separate units at the La Mesa store; byunilaterally transferring the previous employees ofthe La Mesa store to other stores of Respondentwithin the multistore bargaining units, and withoutbargaining with the Unions over such transfers, be-cause of their union representation; and by refusingto furnish Local 1222 with the names and addressesof current employees of the La Mesa store in jobclassifications included in its bargaining unit whensuch information was requested by that Union.The Administrative Law Judge, rejecting the Gen-eral Counsel's alter ego contention, dismissed thecomplaint in its entirety. Analyzing the instant casein terms of whether the two enterprises have substan-tially identical ownership and control and commonbusiness purpose, management, operations, equip-ment, customers, and supervision, the AdministrativeLaw Judge concluded that these factors did not pre-ponderate in favor of finding Richard Holmes to bethe alter ego of Big Bear Supermarkets #3.6 Nor, heconcluded, did the evidence establish the selection ofHolmes as franchisee to be a subterfuge by whichRespondent would continue to operate the store. Inaddition, the Administrative Law Judge found thatneither the transfer of all union-represented employ-ees at the La Mesa store to other stores in Respon-dent's chain nor Respondent's failure to notify andbargain with the Unions representing those employ-ees regarding their transfer and change in status ofthe store violated the Act. For the reasons set forthbelow, we disagree with certain of these conclusions,and therefore find that Respondent committed cer-tain of the unfair labor practices alleged.The Alter Ego IssueThe La Mesa store, as indicated in the Administra-tive Law Judge's Decision more fully describing thefacts in this proceeding, is located in a shopping cen-ter which Respondent owns. This particular shop-ping center has been subject to three separate free-way construction condemnation proceedings by theState of California, shrinking its size from a total ofsome 13 acres in 1950 to less than 2 acres in 1976.The most recent condemnation and road construc-tion, occurring in 1975-76, resulted in an approxi-mate 25-percent sales drop for store 13 and the elimi-nation of a substantial portion of the store's parkingarea. Profit and loss statements show that the storedeclined from a fiscal 1974 profit of $1,580 to a fiscal1975 loss of $52,507 and a fiscal 1976 loss of $55,320.It was these financial losses, along with economicdifficulties at some of its other operations, which Re-spondent asserts precipitated its decision to franchisethe La Mesa store. Further influencing that decision,Respondent maintains, was its desire to retain itsoverall market share of the grocery business in SanDiego County, and the need to keep the Big Bearname in its shopping center as a customer-drawingfactor for the benefit of its tenants in other stores andshops in the center. Thus, Respondent claims, thefranchising of the store was a bona fide arm's-lengthbusiness transaction motivated by a desire to mini-mize its financial losses while achieving these relatedbusiness objectives.Selected by Respondent as franchisee was RichardHolmes, an employee of Big Bear Supermarkets #3These factors have previously been identified as being generally indica-tive of alter ego status. Crawford Door Sales Comnpany, Inc. and Cordes DoorCompan., Inc., 226 NLRB 1144 (1976); Marquis Printing Corporarion andMutual Lithograph Coompans, 213 NLRB 394 (1974).180 BIG BEAR SUPERMARKETS NO. 3since 1969. The son of Gerald Holmes, a major offi-cer and a shareholder of Respondent,7RichardHolmes was until November 1976 manager of a highvolume Big Bear market in El Cajon. His ability tocontinue in that capacity was, unfortunately, limitedby the fact that he is a victim of multiple sclerosis.The effects of this disease had necessitated his takinga leave of absence of about 4 months in 1975, andHolmes testified that the disease was affecting hisability to perform as a Big Bear manager in 1976.Rated by the Veterans Administration as 30 percentdisabled, Holmes testified that multiple sclerosis isgenerally a progressive disease, depending upon theperson and the kind of pressure he is under. Holmeshas been aided in the operation of the franchisedstore by his wife and mother, who have worked at thestore without pay.The franchise agreement executed by the two par-ties was, according to Respondent's attorney whoprepared the document, patterned after a 1966 copyof a Southland Corporation franchise agreement fora 7-Eleven store which the Board had found to createan independent contractor relationship between afranchisor and its franchisee.sWhile identifying sev-eral areas in which modifications to that documentwere made, including rent, advertising, termination,and inventory, Respondent avers that it basicallymerely incorporated the provisions of Southland'sagreement in drafting Big Bear's franchise and leas-ing agreements.9(Major provisions of the Big Bearagreement are set forth verbatim in the attached De-cision of the Administrative Law Judge.)As a review of this agreement reveals, Big Bearretains under the contract terms a substantial num-ber of controls over the operation of the La Mesastore. Thus the agreement provides, for example, that7Approximately 80 percent of the stock of Big Bear Supermarkets #3 isowned by its president, John Mabee, with Gerald Holmes owning about 5percent, and the remaining 15 percent being held primanly by supervisors ofRespondent.5 The Southland Corporation, d/b/a Speeder 7-Eleven, 170 NLRB 1332(1968).' While we do not find it necessary to our decision herein to engage in anextensive comparison and analysis of the Big Bear and Southland Corpora-tion agreements, we note significant vanations between the two. Southlandfranchisees, for example, are required to pay a cash initial franchise fee atcontract execution, as well as provide cash operational capital as an initialinvestment. They are also charged interest on open account items advancedby Southland, if they desire to finance their operation through Southlandrather than from some other source. Big Bear, as discussed infra, has mark-edly different provisions regarding these items. (Any thorough and accuratecomparison of Big Bear's contract with the Southland agreement, assertedby Respondent to have been its model, is precluded, however, by the factthat Respondent introduced into evidence only a copy of a Southland agree-ment dated July 1977, and the 1966 version claimed as the prototype for BigBear's franchising contract was not made available as record evidence.) Inany event, given the overall facts of this case, we do not find the situation ofthe Southland Corporation, which is an acknowledged entity in the fran-chising industry, to be analogous to that of Big Bear, which is not in thebusiness of franchising and, indeed, aside from the La Mesa store has madeno attempt to franchise its business units.(1) the La Mesa store is to be operated as part ofRespondent's system of Big Bear stores; (2) Holmesis specifically obligated to carry such product lines asare customarily carried in the Big Bear system, andin such quantities as are reasonably necessary, in thesole judgment of Big Bear, to meet customer de-mands: (3) Holmes must obtain permission from BigBear before changing any product line customarilycarried in the Big Bear system; (4) Big Bear has theauthority to contract for such advertising as it deemssufficient in its sole judgment and, while Holmes maypurchase such additional advertising as he may de-sire, that advertising must be approved in writing byBig Bear and may not, in the sole judgment of BigBear, be inconsistent with its advertising purposes;(5) Holmes must stock and sell advertised goods atthe advertised prices and honor discount couponscontained in Big Bear advertisements; (6) Holmes isobligated to purchase and distribute trading stampsfor so long as Big Bear gives them; and (7) Big Bearreserves the right to provide Holmes with supervisionand technical assistance, and in any event with no lesssupervision than is provided to other markets in the BigBear system. Holmes is moreover precluded from as-signing, encumbering, mortgaging, pledging, or hy-pothecating his interest in the leasehold estate orequipment (although Big Bear's right to take thesame actions with regard to the store's equipmentand fixtures is retained), and from selling, transfer-ring, or assigning his interest in the contract as well.A termination clause provides that Holmes may losehis franchise if he fails to request and receive anyapprovals required by the agreement, among severallisted conditions justifying termination. Thus, thefranchised store continues to operate essentially asany other Big Bear market, with Big Bear activelyexercising its contractual prerogatives.Also of import, particularly since Respondent as-serts that the franchising resulted from valid eco-nomic considerations, are the financial provisionsunderpinning the franchising agreement. For adownpayment of $2,000 and the execution of anunsecured promissory note in the amount of$114,400.81, Holmes took over a $116,400.81 inven-tory of goods and became the putative owner of thisongoing business operation having an annual salesvolume well in excess of $1 million.'s According toarticle 19 of the agreement, outlining the operation ofthe owner's open account, Big Bear pays for all ex-penditures required to be made in the operation ofthe business, and debits these to Holmes' open ac-°0 The value of "goodwill" accruing to the new owner in his assumptionof the business is not financially recognized in this document. In markedcontrast, the purchase prices of two stores recently sold by Respondentincluded amounts of S40.000 and S100.000, respectively, over and above thevalue of inventory transfered181 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcount. There is no requirement for the payment ofinterest on this account; therefore, Big Bear in actu-ality advances interest-free all moneys required forthe store's operation-including so-called owner's in-vestment costs of permits, transfer fees, business li-censes, and "set-up" fees." Big Bear then collectsand deposits Holmes' daily sales receipts, credits thisincome to Holmes' open account, and, by virtue ofthe accounting services which it also provides, de-termines the quarterly and, finally, yearly net operat-ing income for apportionment between it andHolmes. As consideration for the lease, franchise, li-cense agreement, utilities, and services to be per-formed by Big Bear, the agreement requires that BigBear be paid a "Big Bear Charge" consisting of 40percent of Holmes' net operating income.'2Interspersed throughout the agreement are provi-sions whereby Big Bear commits itself to pay variousitems to be borne by Holmes under the contract'sterms, debiting these payments to Holmes' noninter-est-bearing open account. Thus, Big Bear obligatesitself to pay all bills, invoices, or other obligationsHolmes is required to pay under the maintenanceand repair provisions for the leased premises andequipment; the rent itself for the building and fix-tures is debited to the open account (since Big Bearowns the leased building and fixtures, it is in effectadvancing the economic costs of these items by de-biting Holmes' account); Big Bear agrees to advanceHolmes sufficient sums to obtain all permits and li-censes required by law for the store's operation; BigBear agrees initially to arrange for fire and casualtyinsurance, debiting its cost to the open account; BigBear is required, in addition to paying real propertytaxes under the agreement, to make the actual taxpayments for Holmes' personal property taxes on theinventory and equipment, as well as the business'sales taxes, again debiting the open account; Holmes'pro rata share of the advertising and supervision BigBear provides is to be debited to the account; BigBear is obligated to pay and debit to his open ac-count Holmes' state unemployment insurance, socialsecurity, payroll insurance, workmen's compensationinsurance, and any other similar expenses relative toHolmes' employment relationship. As is apparentI Art. 18 of the agreement, which is not among those provisions includedin the Administrative Law Judge's Decision, states as follows:ii ownear 10srfatrOWNER shall pay for all permits, transfer fees. business licenses. orany other "set-up" fees that may be necessary to take over the store andoperate it. In addition. OWNER agrees to pay to BIG BEAR the costof opening inventory as is provided in paragraph 17 above. Theseamounts shall constitute the OWNER'S investment. These costs shallbe debited to OWNER'S Open Account as provided above.2 Net operating income is defined as "gross gain less operating expen-sC.from all of the above, it is Big Bear and not Holmesproviding the capital to operate the La Mesa store.Holmes would moreover appear under theagreement's terms to have no choice of obtaining hisfinancing from any other source, a fact which wenote without comment other than the observationthat he would not appear likely to desire other fi-nancing, with Big Bear financing the store's opera-tion interest free. It is, of course, relevant to a consid-eration of the alleged bona fide nature of thefranchising transaction.Holmes' unsecured $114,400.81 promissory note inpayment for the store's initial inventory is payable$500 or more monthly, including interest at the rateof 5 percent per annum, until the note has been paidin full. At the end of each quarterly accounting,Holmes is required to make a principal payment onthis note in an amount equal to 50 percent of his netprofit until the cost of the initial inventory has beenpaid in full. There is no time limit as to when thisprincipal amount must be fully paid. The Adminis-trative Law Judge found it significant that Holmeshad applied his total net profits, rather than only thehalf required by the contract, to the repayment of theprincipal on this note, as indicative that Holmes istruly a franchisee and the agreement is not a sham. Areview of the record, however, indicates that the Ad-ministrative Law Judge was factually in error in thisregard. Whereas Holmes did apply his total quarterlyprofits to payment of the principal on January 13and April 20, 1977, on July 31, 1977, he paid on thenote's principal only the half of his net profits man-dated by the contract. Thus, whatever weight the Ad-ministrative Law Judge accorded this fact in reach-ing his conclusion would appear misplaced.Another significant financial aspect of the trans-action is reflected in article 21 of the agreement, re-lating to Holmes' "Draw on Anticipated Profits."This provision requires Big Bear to pay Holmes $425each week, irrespective of whether or not the busi-ness is showing a profit. Moreover, the amount maybe changed only upon the written request of Holmesand with Big Bear's approval, and may not be re-duced either quarterly or at the close of the fiscalyear for lack of a profit. This amount, roughly com-parable to the $18,500 to $23,000 annual salaries re-ceived by managers of Respondent's Big Bear mar-kets, is also to be debited to Holmes' interest-freeopen account. Although the agreement refers to thispayment as a "Draw on Anticipated Profits," thepayment is totally unrestricted under the contractterms by any necessity of ever having any profits todraw on.3It would appear, rather, to operate as anI The 1977 Southland agreement, in comparison, likewise provides for anowner's draw on anticipated profits, but reduces that draw if the draw plus182 BIG BEAR SUPERMARKETS NO. 3open-ended salary guarantee with Big Bear again ad-vancing these funds interest free.Big Bear, as stated, avers that it entered into thefranchising agreement in order to cut its financiallosses at the La Mesa store.'4The agreement doesnot, however, as described above, function to relieveBig Bear of an unprofitable operation. RichardHolmes paid Big Bear only $2,000 and his unsecuredpromissory note, the principal of which is essentiallyto be amortized from the store's future profits, if any,for the Big Bear franchise. As a result of this trans-action, Big Bear gained only $2,000 and a promisefrom Richard Holmes to pay for the other$114,400.81 worth of inventory provided him at sometime in the future when the store makes money. Al-though the agreement requires Holmes to share inany losses of the store, if his open account reflects abalance due upon the termination of the agreement,the record contains no evidence that Holmes ownsassets accessible for such purpose. It does indicate,however, that he has pledged no other assets as se-curity. Meanwhile, under the agreement Big Bear iscommitted to continue its general financing of thestore's operation, by virtue of various provisions re-quiring it to pay all the bills, and by the fact thatHolmes pays no interest on these moneys advanced.Thus, any true entrepreneurial risks would appear tobe borne in the first instance by Big Bear, rather thanby Holmes.Furthermore, franchising could not solve the ma-jor reason adduced by Respondent for the store'spoor financial record. Big Bear President John Ma-bee testified that the store's volume had been "head-ed on a straight line up, and all of a sudden with thetaking of the parking lot it leveled off and flat-tened-dropped and has sort of maintained a levelline since that particular time," referring to the 1974state condemnation and 1976-76 freeway construc-tion at the store's locale which resulted in about a25-percent drop in its sales volume. Franchisingcould hardly remedy a lack of parking space. Nordoes the record contain any evidence that Holmesovercame this problem.What was accomplished through the purportedfranchising, however, was a drastic reduction in thestore's operating costs through avoidance of the ap-plication of Respondent's union contracts to thefranchised store's employees. Thus, an examinationof profit and loss statements for the store shows, forthe4payroll for the store exceeds a stated percentage of net sales.While Respondent's other asserted reasons for the franchising of thestore. i.e., the desire to maintain its overall market share of the grocerybusiness in San Diego County and to keep Big Bear in the shopping centeras a customer-drawing factor, may explain why Respondent did not want tosell the store, they would appear to bear no logical relationship to howfranchising could resolve this store's financial difficulties.example, that whereas salaries and wages cost BigBear $174,204, and employee benefits an additional$24,537, for the period from August 1, 1975, to July31, 1976, Holmes has operated the franchised storefrom November 15, 1976, to July 31, 1977, at a salaryand wage cost of $81,687, with employee benefitscosting only $1,988. While these figures do not, ofcourse, represent equivalent time periods, they areindicative of drastically reduced costs in this area,with approximately the same number of employeesworking at the store during both time periods.' Op-erating the store in essentially the same manner as ithad previously functioned under Big Bear, Holmeshas succeeded through these operating cost reduc-tions in transforming the store from a losing opera-tion to one which earned a net operating income inexcess of $30,000 for the first 8-1/2 months of itsfiscal year, as reflected in the instant record.We agree with the General Counsel that the fore-going shows that Respondent's real purpose behindthe entire arrangement was to retain for itself controlof the La Mesa operation while, through the appear-ance of a bona fide franchise agreement, achieving areduction in labor costs through the avoidance of theeconomic obligations imposed by its collective-bar-gaining agreements with Local 1222 and Local 229.Further evidence that Big Bear's real objective wassimply to oust the Unions from its La Mesa store is,as the General Counsel argues, found in the mannerin which it rid that store of those employees who hadbeen represented by the Unions. Thus, those employ-ees were given no option to continue at La Mesa butwere, without any consideration apparently beinggiven to their choice in the matter, transferred toother Big Bear stores. This was done with respect toemployees represented by Local 1222 despite thatUnion's contract with Big Bear requiring, as notedabove, that in the event of a store's transfer or sale anemployee be given 7 days to choose between ap-plying for a job with the new owner or moving toanother of Respondent's stores.'6Such preemptorytransferring out ostensibly would obviate the possi-bility that Holmes would be a successor employerobliged, despite even a bona fide franchising, to rec-ognize and bargain with the Unions.Therefore, in view of all the foregoing, including,inter alia, the selection of Richard Holmes, a closerelative of high management, as the purported fran-chisee; the controls retained and exercised by BigBear over the store's operation; and the economicrealities of the arrangement reflected in the franchise' The parties have stipulated that prior to November 15, 1976. there were12 employees at the store, and that the number of employees of Holmes atthe store after that date was 13. At the time of the hearing, Holmes testified,the store had 16 employees.t6 See fn 5. supra.183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement whereby Holmes initially invested only$2,000 cash and Big Bear financed the store's opera-tion without charging interest to Holmes, we con-clude, contrary to the Administrative Law Judge,that the arrangement between Big Bear and Holmeswas not a bona fide franchising transaction, but rath-er that Holmes' position was essentially that of amanager of,'7and that he was in fact Respondent'salter ego with respect to, the La Mesa store.' Accord-ingly, we find that Richard Holmes and Respondentconstitute a single employer within the meaning ofSection 2(2) of the Act, and that employees of the LaMesa store are employees of Respondent and part ofthe bargaining units covered by Respondent's collec-tive-bargaining agreements with Local 1222 and Lo-cal 229.Therefore, by withdrawing recognition from andrefusing to recognize Local 1222 and Local 229 asthe collective-bargaining representatives of the em-ployees in the separate units at the La Mesa store onand after November 15, 1976, and by refusing atsuch times to apply the terms of the collective-bar-gaining agreements to such employees, thereby uni-laterally changing the terms and the conditions ofemployment specified in the applicable collective-bargaining agreements, Respondent violated Section8(aX5) and (1) of the Act. Respondent additionallyviolated Section 8(a)(5) and (1) of the Act by refusingto furnish information to Local 1222 when thatUnion requested names and addresses of its bargain-ing unit employees at the La Mesa store from Re-spondent's alter ego, Richard Holmes. Finally, bytransferring employees at the La Mesa store to otherstores because of their representation by Local 1222and Local 229, Respondent violated Section 8(a)(3)and (1) of the Act as well.'CONCLUSIONS OF LAW1. Respondent Big Bear Supermarkets #3 and itsalter ego, Richard Holmes, constitute a single em-17 As noted above, Holmes' "guaranteed" minimum income under the"franchising" arrangement was substantially the same as that earned bymanagers of Respondent's other stores.Is The record indicates that control over labor relations with the new LaMesa store employees existed essentially in Richard Holmes. While we haveregarded the control which one party exercises over the labor relations poli-cy of another to be an important factor in deciding whether a franchisee isan independent contractor or a single or joint employer with its franchisor,our application of that criterion has been premised upon the existence of abona fide, arm's-length franchising relationship between the contractingparties. See The Southland Corporation, d/b/a Speedee 7-Eleven, supra. Here,based upon a consideration of all the factors present in this case, we cannot,as concluded above, find that Richard Holmes and Big Bear entered intosuch a bona fide, arm's-length franchising relationship.19 Inasmuch as we have found that Big Bear Supermarkets #3 and Rich-ard Holmes are a single employer, and Respondent's union contracts pro-vide for employee transfers between stores within the multistore bargainingunits without prior consultation with the Unions, we do not find the trans-fers violated Sec. 8(aX5) of the Act.ployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. Richard Holmes is the alter ego of Big Bear Su-permarkets #3 in the operation of Respondent's BigBear store 13, located in La Mesa, California.3. Retail Clerks Union, Local 1222, Retail ClerksInternational Association, AFL-CIO, and Amalga-mated Meat Cutters Local No. 229, AmalgamatedMeat Cutters & Butcher Workmen of North Amer-ica, AFL-CIO, are labor organizations within themeaning of Section 2(5) of the Act.4. All employees of Respondent Big Bear Super-markets #3 and its alter ego, Richard Holmes, in aunit of all hourly employees working in the job clas-sifications enumerated in its collective-bargainingagreement with Retail Clerks Union, Local 1222, Re-tail Clerks International Association, AFL-CIO, ef-fective from July 28, 1975, to July 30, 1978, at itsretail grocery and meat markets in San Diego Coun-ty, including the La Mesa store, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.205. Retail Clerks Union, Local 1222, Retail ClerksInternational Association, AFL-CIO, is now, and atall times material herein has been, the exclusive bar-gaining representative of all the employees of Re-spondent Big Bear Supermarkets #3 and its alter ego,Richard Holmes, in the aforesaid unit for the pur-poses of collective bargaining within the meaning ofSection 9(a) of the Act.6. All employees of Respondent Big Bear Super-markers #3 and its alter ego, Richard Holmes, in aunit of all hourly employees working in the job clas-sifications enumerated in its collective-bargainingagreement with Amalgamated Meat Cutters Local229, Amalgamated Meat Cutters & Butcher Work-men of North America, AFL-CIO, effective fromNovember 8, 1976, to November 4, 1979, at its retailgrocery and meat markets in San Diego County, in-cluding the La Mesa store, constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.2'7. Amalgamated Meat Cutters Local 229, Amal-gamated Meat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO, is now, and at all times materialherein has been, the exclusive bargaining representa-tive of all the employees of Respondent Big Bear Su-permarkets #3 and its alter ego, Richard Holmes, inthe aforesaid unit for the purposes of collective bar-gaining within the meaning of Section 9(a) of theAct.20 We have adopted herein the description of the appropriate unit forcollective bargaining as described in the amended complaint and stipulatedto by the parties in this proceeding.21 See In. 20, supra.184 BIG BEAR SUPERMARKETS NO. 38. By refusing since on or about November 15,1976, to bargain collectively with the Unions as theexclusive bargaining representatives of the employeesin the aforesaid separate units, by withdrawing rec-ognition from and refusing to recognize Local 1222and Local 229 as the exclusive bargaining representa-tives of the employees in the separate units at the LaMesa store, by refusing to apply the collective-bar-gaining agreements with these Unions to such unitemployees, thereby unilaterally changing the termsand conditions of employment established by its col-lective-bargaining agreements, and refusing to fur-nish Local 1222 with the names and addresses of bar-gaining unit employees at the La Mesa store whensuch information was requested by that Union, Re-spondent has engaged in unfair labor practices with-in the meaning of Section 8(a)(5) and (1) of the Act.9. By transferring employees of the La Mesa storeto other stores within said multistore units because oftheir union representation at the La Mesa store, Re-spondent has engaged in unfair labor practices with-in the meaning of Section 8(a)(3) and (1) of the Act.10. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.THE REMEDYHaving found that Respondent has engaged in,and is engaging in, unfair labor practices in violationof Section 8(a)(l), (3), and (5) of the Act, we shallorder Respondent to cease and desist therefrom andto take certain affirmative action designed to effectu-ate the policies of the Act.As we have found that Respondent unlawfullywithdrew recognition from and refused to recognizeand bargain with Local 1222 and Local 229 as theexclusive representatives of the La Mesa store em-ployees in their respective bargaining units, we shallorder Respondent to recognize and bargain with theUnions as the representatives of Respondent's em-ployees in those units at the La Mesa store. Havingalso found that Respondent unlawfully refused toapply the collective-bargaining agreements withthese Unions to the unit employees at the La Mesastore, thereby unilaterally changing the terms andconditions of employment specified in its collective-bargaining agreements, we shall also order Respon-dent to restore the status quo ante by applying theterms and conditions of the current collective-bar-gaining agreements with these Unions to the LaMesa store employees, retroactive to November 15,1976, and to make the La Mesa store employeeswhole for any losses suffered as a result of Respon-dent's failure to apply the collective-bargainingagreements to them, with interest to be computed inthe manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977).22We shall also order Respondent to supply Local1222 with the names and addresses of its La Mesastore bargaining unit employees, as requested by thatUnion, as well. Furthermore, as we have found thatRespondent discriminatorily transferred La Mesastore employees to other stores within the multistorebargaining units because of their union representa-tion, we shall order Respondent to offer the employ-ees who were transferred out of the La Mesa storeimmediate reinstatement to their former jobs or, ifthose no longer exist, to substantially equivalent po-sitions, displacing if necessary any employees as-signed to these positions since November 15, 1976,without prejudice to their seniority or other rightsand privileges, and to make whole the transferredemployees or any other unit employees 23 for anylosses they may have suffered as a result of the un-lawful transfers. All such losses are to be reimbursedin the manner set forth in F. W. Woolworth Compa-ny, 90 NLRB 289 (1950), with interest thereon to becomputed as prescribed in Florida Steel Corporation,supra.Finally, inasmuch as Respondent's unlawful con-duct was for the purpose of avoiding and evading itscollective-bargaining obligations, we regard suchconduct as antithetical to the entire collective-bar-gaining process and, thus, to a primary policy of theAct. Accordingly, we shall order that Respondentcease and desist from infringing in any other mannerupon the rights guaranteed to its employees by Sec-tion 7 of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, BigBear Supermarkets #3 and its alter ego, RichardSee. generally, Iris Plumbing & Hearing Co., 138 Nl RB 716 (1962).Local 1222 has asserted that the transfer of the La Mesa store emplo)-ees to other stores within the multistore bargaining unit resulted in lasyoffsand reductions in hours of unit employees at these other stores The Administrative Law Judge, while noting this general assertion. found Insufficientrecord evidence to support such a finding. Inasmuch as we haie foundRespondent's transfer of union-represented employees from the 1.a Mesastore to be unlawful, ans unit employees at other Big Bear stores iof Respon-dent within the bargaining units represented by either Local 1222 or lIocal229 who in fact suffered losses as a result of Respondent's unlawful conductare entitled to be made whole for such losses. Whether or not such lossesoccurred. or their extent, is a matter which can properly be resolved at thecompliance stage of this proceeding. We shall. however. include in our Or-der herein a proilsion requiring that the Notice to Emplosees be posted atall Big Bear stores of Respondent in the bargaining units. in order that anyunit employees who may hase suffered losses as a result of Respondent'sunlawful emploee transfers may therebs be apprised of their right to bemade whole185 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHolmes, La Mesa, California, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with RetailClerks Union, Local 1222, Retail Clerks Internation-al Union, AFL-CIO, and Amalgamated Meat Cut-ters Local 229, Amalgamated Meat Cutters & Butch-er Workmen of North America, AFL-CIO, hereinreferred to as Local 1222 and Local 229, respectively,as the exclusive bargaining representatives of the em-ployees in the units set forth in their respective col-lective-bargaining agreements with Respondent, in-cluding the unit employees at the La Mesa store, bywithdrawing recognition from and refusing to recog-nize those Unions as the exclusive bargaining repre-sentatives of the employees in the separate units atthe La Mesa store.(b) Unilaterally changing the terms and condi-tions of employment established by its collective-bar-gaining agreements with the aforesaid Unions by re-fusing to apply the terms of collective-bargainingagreements with those Unions to its employees in theseparate units at the La Mesa store.(c) Refusing to furnish to Local 1222 the namesand addresses of employees included in its bargain-ing unit at the La Mesa store as requested by thatUnion.(d) Transferring employees of the La Mesa storeto other stores within the multistore units becausethey are represented by the Unions.(e) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirrights guaranteed by Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Recognize and bargain collectively with Local1222 as the exclusive representative of the employeesof Respondent at the La Mesa store in a unit of allhourly employees working in the job classificationsenumerated in its collective-bargaining agreementwith that Union, effective from July 28, 1975, to July30, 1978, at its retail grocery and meat markets inSan Diego County, and apply the collective-bargain-ing agreement with the Union to the unit employeesat the La Mesa store, retroactive to November 15,1976.(b) Recognize and bargain collectively with Local229 as the exclusive representative of the employeesof Respondent at the La Mesa store in a unit of allhourly employees working in the job classificationsenumerated in its collective-bargaining agreementwith that Union, effective from November 8, 1976, toNovember 4, 1979, at its retail grocery and meatmarkets in San Diego County, and apply the collec-tive-bargaining agreement with the Union to the unitemployees at the La Mesa store, retroactive to No-vember 15, 1976.(c) Make the employees at the La Mesa store inthe aforesaid units whole for any losses they mayhave suffered since November 15, 1976, as a result ofRespondent's failure to apply the collective-bargain-ing agreements to them, in the manner set forth inthe section of this Decision entitled "The Remedy."(d) Supply Local 1222 with the names and ad-dresses of employees included in its bargaining unitat the La Mesa store, as requested by it.(e) Offer employees of the La Mesa store whowere transferred to other stores of Respondent with-in the multistore bargaining units immediate rein-statement to their former positions or, if those posi-tions no longer exist, to substantially equivalentpositions, displacing if necessary any employees as-signed to those positions since November 15, 1976,without prejudice to their seniority or other rightsand privileges, and make whole the transferred em-ployees or any other unit employees for any lossesthey may have suffered as a result of Respondent'sunlawful transfers in the manner set forth in the sec-tion of this Decision entitled "The Remedy."(f) Preserve and, upon request, make available tothe Board or its agents, for examination or copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(g) Post at all its Big Bear Supermarkets in SanDiego County, California, copies of the attached no-tice marked "Appendix." 24 Copies of said notice, onforms provided by the Regional Director for Region21, after being duly signed by Respondent's author-ized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by anyother material.(h) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the amended com-plaint herein be, and it hereby is, dismissed insofar asit alleges unfair labor practices not found herein.:4 In the event that this Order is enforced by a judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.'186 BIG BEAR SUPERMARKETS NO. 3APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a hearing at which all parties were given anopportunity to present evidence and argument, thatwe violated the National Labor Relations Act, wenotify you that:WE WILL NOT refuse to bargain collectivelywith Retail Clerks Union, Local 1222, RetailClerks International Association, AFL-CIO,and Amalgamated Meat Cutters Local No. 229,Amalgamated Meat Cutters & Butcher Work-men of North America, AFL-CIO, as the exclu-sive bargaining representatives of our employeesin the units set forth in our collective-bargainingagreements with these Unions, including theunit employees at the La Mesa store.WE WILL NO'unilaterally change wages, work-ing conditions, or terms of employment estab-lished by our collective-bargaining agreementswith these Unions by refusing to apply the termsof our collective-bargaining agreements to ouremployees in the separate units at the La Mesastore.WE WILL NOT refuse to furnish Local 1222 withthe names and addresses of employees includedin its bargaining unit at the La Mesa store.WE WILL NOT transfer employees of the LaMesa store to other Big Bear markets because oftheir union representation.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed in Section 7of the Act.WE WILL recognize and bargain collectivelywith Retail Clerks Union, Local 1222, RetailClerks International Association, AFL-CIO, asthe exclusive representative of the employees atthe La Mesa store in a unit of all hourly employ-ees working in the job classifications enumerat-ed in our collective-bargaining agreement withthat Union, effective from July 28, 1975, to July30, 1978, at our retail grocery and meat marketsin San Diego County, and will apply the collec-tive-bargaining agreement with the Union to theunit employees at the La Mesa store, retroactiveto November 15, 1976.WE WILL recognize and bargain collectivelywith Amalgamated Meat Cutters Local No. 229,Amalgamated Meat Cutters & Butcher Work-men of North America, AFL-CIO, as the exclu-sive representative of the employees at the LaMesa store in a unit of all hourly employeesworking in the job classifications enumerated inour collective-bargaining agreement with thatUnion, effective from November 8, 1976, to No-vember 4, 1979, at our retail grocery and meatmarkets in San Diego County, and will apply thecollective-bargaining agreement with the Unionto the unit employees at the La Mesa store, ret-roactive to November 15, 1976.WE WILL make the employees at the La Mesastore in the aforesaid units whole for any lossesthey may have suffered since November 15,1976, as a result of our not applying the collec-tive-bargaining agreements to them, with inter-est.WE WILL supply Local 1222 with the namesand addresses of employees included in its bar-gaining unit at the La Mesa store, as requestedby it.WE WILL offer employees of the La Mesa storewhom we transferred to other Big Bear marketsbecause of their union representation immediatereinstatement to their former positions or, ifthose positions no longer exist, to substantiallyequivalent positions, displacing if necessary anyemployees assigned to those positions since No-vember 15, 1976, without prejudice to their se-niority or other rights and privileges.WE WILL make whole the employees we trans-ferred from the La Mesa store, and any otherbargaining unit employees at the stores theywere transferred to who may have been laid offor had their hours of work reduced, for any loss-es they may have suffered as a result of ourtransferring the union-represented employeesfrom the La Mesa store, with interest.BIG BEAR SUPERMARKETS #3DECISIONSTATEMENT OF THE CASEROGER B. HOLMES. Administrative Law Judge: The unfairlabor practice charge in Case 21-CA-15605 was filed onApril 4, 1977, by Retail Clerks Union, Local 1222, RetailClerks International Association, AFL-CIO, herein calledthe Charging Party Retail Clerks. The Regional Directorfor Region 21 of the National Labor Relations Board,herein called the Board, acting on behalf of the GeneralCounsel of the Board, issued on May 25, 1977, a complaint187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand notice of hearing in Case 21-CA-15605 against BigBear Supermarkets #3, herein called the Respondent.Thereafter the Respondent and Richard Holmes, whowas contended to be operating the La Mesa, California,store as the alter ego of the Respondent, each filed separateanswers to the complaint.The unfair labor practice charge in Case 21-CA-15703was filed on May 9, 1977, by Amalgamated Meat CuttersLocal No. 229, Amalgamated Meat Cutters & ButcherWorkmen of North America, AFL-CIO, herein called theCharging Party Meat Cutters.The Regional Director for Region 21 of the Board, onbehalf of the General Counsel, issued on June 9, 1977, anorder consolidating cases, consolidated amended com-plaint, and amended notice of hearing in Cases 21-CA-15605 and 21-CA-15703. The General Counsel's consoli-dated complaint alleges that the Respondent has engagedin unfair labor practices within the meaning of Section8(aX)(1), (3), and (5) of the National Labor Relations Act, asamended, herein called the Act. The Respondent andRichard Holmes once again filed separate answers inwhich each one denied the commission of the alleged un-fair labor practices, and each one raised certain affirmativedefenses.The hearing was held before me on September 8, 1977,at San Diego, California. The consolidated complaint al-leges only Big Bear Supermarkets #3 as the Respon-dent-which pleading is consistent with the contention ad-vanced by the General Counsel and both Charging Partiesthat Richard Holmes is, in fact, the alter ego of Big BearSupermarkets #3 in his operation of the La Mesa store. Itis not contended, for example, that Richard Holmes is thesuccessor employer to Big Bear Supermarkets #3 at the LaMesa store. Instead, the legal theory, on which the consoli-dated complaint is predicated, is straightforward and clearthat this case is being tried on an alter ego theory.At the hearing, Richard Holmes was permitted to inter-vene and to participate fully in these proceedings. As indi-cated in the answers previously filed by Richard Holmesand the Respondent, it is their contention that RichardHolmes is not the alter ego of Big Bear Supermarkets #3.As stated at the outset of the hearing, and reiterated herefor those persons who were not present at the hearing, I amnot related to the Intervenor, Richard Holmes. It is a merecoincidence of having the same last name.Counsel for the General Counsel, the attorney for theCharging Party Retail Clerks, the attorney for the Charg-ing Party Meat Cutters, the attorney for the Respondent,and the attorney for the Intervenor each filed very persua-sive briefs by the due date of November 14, 1977. Thosebriefs have been read and considered.On December 6, 1977, counsel for the General Counselfiled with me a motion to strike portions of Respondent'sbrief. The portions sought to be stricken include Appendix3 attached to the brief and certain parts of the argument inthe brief which pertain to that multipaged document. Ap-pendix 3 purports to be certain marketing informationcompiled by the advertising department of the San DiegoUnion and The Evening Tribune newspapers. Counsel forthe General Counsel correctly points out that the docu-ment was not introduced in evidence at the hearing.On December 13, 1977, the attorney for the Respondentfiled a response to motion to strike portions of Respon-dent's brief in which it was urged, inter alia, that the mate-rials contained in Appendix 3 were matters which weresubject to judicial notice pursuant to Rule 201(b) of theFederal Rules of Evidence, and further that judicial noticemay be taken at any stage of the proceeding in accordancewith Rule 201(f) of the Federal Rules of Evidence.I have reviewed Rule 201 and the legislative history per-taining to that particular rule. (See the compilation pre-pared at the request of the Federal Judicial Center, FederalRules of Evidence for United States Courts and Magistrates,Approved January 2, 1975, Effective July 2, 1975, with Notesby the Federal Judicial Center, Pertinent Advisory CommitteeNotes and Relevant Legislative History, West Publishing Co.(1975).)I am not persuaded that the marketing survey resultsmeet the standards set forth in section (b) of Rule 201"either (1) generally known within the territorial jurisdic-tion of the trial court or (2) capable of accurate and readydetermination by resort to sources whose accuracy cannotreasonably be questioned." As to the first criterion, itseems to me that the marketing information would not be amatter "generally known" in the greater San Diego area,but instead, that it would be a matter of special knowledgeto advertisers in the grocery business and to the publishersof the two daily newspapers which prepared the survey. Asto the second criterion, it has not been shown that theaccuracy of the information can be readily determined byresort to sources whose accuracy cannot be reasonablyquestioned.I note that the Board has taken judicial notice of certainregulations of the city of Chicago, but declined to takejudicial notice of certain other matters requested by thecharging party in Yellow Cab Company, 229 NLRB 1329,fn. 2, (1977), where the Board stated:The Charging Party has requested the Board to takejudicial notice of (I) certain new city of Chicago regu-lations affecting the taxicab industry which were pro-mulgated after the close of the hearing in this case, (2)certain facts which are on record with the office of theChicago Commissioner of Sales, Weights and Mea-sures, and (3) a bulletin issued by Respondent Check-er and a newspaper advertisement which announce aprogram of free hospitalization insurance to be fur-nished by Checker to its lessee drivers. We hereby takejudicial notice of the newly promulgated city of Chica-go regulations, as these are properly within the prov-ince of judicial notice. We decline, however, to takejudicial notice of the other requested items, as theseare not matters which can properly be judicially no-ticed.After considering the foregoing, I have decided thatcounsel for the General Counsel is entitled to have hermotion to strike granted in these circumstances. Accord-ingly, the motion to strike by the General Counsel ishereby granted.Upon the entire record in this proceeding and basedupon my observation of the demeanor of the witnesses, Imake the following:188 BIG BEAR SUPERMARKETS NO. 3FINDINGS OF FACTI. JURISDICTIONThe Respondent has been at all times material herein acorporation engaged in the operation of retail grocery mar-kets in San Diego County, California. At least until on orabout November 15, 1976, the Respondent owned, operat-ed, and managed a retail grocery and meat market at 8745Broadway in La Mesa, California.In the normal course and conduct of its business opera-tions, the Respondent has annually derived gross revenuein excess of S500,000, and the Respondent has annuallypurchased and received goods, materials, and supplies val-ued in excess of $50,000 directly from suppliers locatedoutside the State of California.Upon the foregoing facts admitted in the pleadings andupon the entire record in this proceeding, I find that theRespondent has been at all times material herein an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.I. THE LABOR ORGANIZATIONS INVOLVEDIt was admitted in the pleadings that both Charging Par-ty Retail Clerks and Charging Party Meat Cutters havebeen at all times material herein labor organizations withinthe meaning of Section 2(5) of the Act. Accordingly, I findthose facts to be so.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issue raised by the pleadings is whetherRichard Holmes, the Intervenor, is the alter ego of Big BearSupermarkets #3, the Respondent, in the operation of theLa Mesa store.If a preponderance of the evidence establishes that fact,then the issues are whether the Respondent violated Sec-tion 8(aXl), (3), and (5) of the Act: (1) by refusing since onor about November 15, 1976, to bargain with ChargingParty Retail Clerks and Charging Party Meat Cutters asthe collective-bargaining representatives of separate unitsof Respondent's employees at the La Mesa store; (2) byrefusing to honor and abide by the terms of the collective-bargaining agreements between the Respondent and thosetwo Unions with respect to the units of employees at the LaMesa store; (3) by withdrawing recognition from those twoUnions as the collective-bargaining representatives of theemployees in the separate units at the La Mesa store; (4)by unilaterally transferring the employees at the La Mesastore to other stores of the Respondent within the multi-store bargaining units; and (5) by refusing since December1976 to furnish to Charging Party Retail Clerks certaininformation requested by that Union; to wit the names andaddresses of employees at the La Mesa store who wereworking in the bargaining unit represented by the ChargingParty Retail Clerks.B. The WitnessesIn alphabetical order, the following persons appeared aswitnesses at the hearing in this proceeding:Samuel F. Daly is a business agent for the Charging Par-ty Retail Clerks.Gerald C. Holmes has been secretary-treasurer of the Re-spondent for the past 20 years. He is one of the members ofthe board of directors of the Respondent, and he holdsapproximately 5 percent of the shares of stock in the Re-spondent. No other member of his family owns stock in theRespondent.Richard Holmes is the Intervenor in these proceedingsand the person alleged to be operating the La Mesa store asthe alter ego of the Respondent. At the time of the trial, hewas 31 years old. He worked for the Respondent during theyears 1969 through 1976. He was employed as a clerk, anassistant manager, and as a manager for the last 4 or 5years of his employment. First, he was the manager of Re-spondent's store Number 6, and then he became managerof the Respondent's El Cajon store for 2 years. His father isGerald Holmes.Marc Lemieux is a business agent of the Charging PartyRetail Clerks.John C. Mabee is president of the Respondent. He ownsapproximately 80 percent of the shares of stock in the cor-poration, and he is one of the members of the board ofdirectors. Except for the years 1948-49, he has been in thegrocery business since 1944.Chris Platten has been administrative assistant to thepresident of the Charging Party Retail Clerks since Janu-ary 1977. Previously, Platten had served as a business agentof that Union since November 1, 1975. Prior to that time,he worked as an employee of the Respondent from Sep-tember 1972 to November 1975. During that period oftime, Platten primarily worked at the Respondent's SanCarlos store, but he also worked at the Respondent's ElCajon, Claremont, and Adams Avenue stores. In addition,he worked at the Respondent's Jonathan's store in La Jol-la, California.Albert Stegman had been a business agent for the Charg-ing Party Meat Cutters for almost 3 years at the time of thehearing.Raymond T Theep is the attorney for the Respondent.He testified with regard to his preparation of the agreementbetween the Respondent and the Intervenor.Tom Vandeveld has been president of the Charging PartyRetail Clerks since November 1975.The findings of fact in this section have been based uponthe testimony of each one of the witnesses.C. Credibility ResolutionsA significant number of the material facts in this pro-ceeding are not in dispute.The attorneys for the parties are to be commended fortaking the time and exerting the extra effort to arrive atnumerous stipulations of fact concerning many different189 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatters which were not seriously contested. Many of thefindings of fact to be made herein will be based upon suchstipulations by the parties, and also many findings will restupon the substantial amount of documentary evidencewhich was introduced at the hearing.Although stipulations and documentary evidence pro-vide the basis for making numerous findings of fact, I willalso rely extensively upon the testimony given by Mabeeand by Richard Holmes throughout the decision. Whetherthey were on direct examination or cross-examination, itseemed to me that they were responding to the questionstruthfully and without regard to whether their answers sup-ported or detracted from their legal positions. In particular,Mabee demonstrated that he was a very knowledgeablewitness concerning many matters, and that he was a res-ponsive witness who was not evasive in his answers, norone who attempted to conceal the facts. Richard Holmesgave the impression of being a sincere witness who washonestly relating the facts.As in most trials, there were some conflicts among thewitnesses in relating past events. In section H herein, I willrely upon the testimony of Mabee and Gerald Holmes con-cerning the question of whether there were layoffs and re-ductions in hours as a result of the transfer of the employ-ees from the La Mesa store. Their testimony on this pointis consistent, and in view of Mabee's knowledge of hisbusiness, I find his testimony more persuasive than thegeneral assertion that layoffs and reductions took place.In section I herein, I will primarily rely upon the detailedtestimony of Richard Holmes on this subject, along withthe testimony of Mabee and a stipulation of the parties.However, to the extent that their testimony is not inconsis-tent with the foregoing, I shall also rely upon the testimonygiven by Stegman, Vandeveld, Platten, Daly, and Lemieux.In section J herein, I will also rely upon the testimony ofRichard Holmes. Although I did not have the opportunityto observe Fougeron testify, his stipulated version is notsubstantially different on any material matter, and, as indi-cated above, I find Richard Holmes to be a credible wit-ness. In these circumstances, I will base the findings of facton the testimony of Richard Holmes.In section K herein, the versions given by RichardHolmes and Gerald Holmes are consistent. Of course, Ger-ald Holmes was not present at the entire conversation, butto the extent that he was present, his version supports theversion given by Richard Holmes.With regard to each section, the source or basis for thefindings of fact in that particular section will be stated atthe end of each section.D. The Collective-Bargaining HistoryThe parties entered into the following stipulations onthis subject matter:(a) Since at least 1957, and continuing to date, Re-spondent has been party to successive collective-bar-gaining agreements, the most recent of which is effec-tive from July 28, 1975, to July 30, 1978, with RetailClerks Local 1222 as the exclusive representative forpurposes of collective bargaining of Respondent's em-ployees in a unit of all hourly employees working inthe job classifications enumerated in the aforestatedcurrent collective-bargaining agreement at its retailgrocery and meat markets in San Diego County,which unit constitutes a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.(b) Prior to November 15, 1976, this unit describedin paragraph (a) above included employees of Re-spondent's store No. 13 located in La Mesa, Califor-nia.(c) Since at least 1957, and at all times materialherein, Local 1222 has been the representative for thepurposes of collective bargaining of a majority of theemployees in the unit described in paragraph (a)above, and, by virtue of Section 9(a) of the Act, hasbeen, and is now, the exclusive representative of allemployees in said unit for the purposes of collectivebargaining with respect to rates of pay, wages, hoursof employment, and other terms and conditions of em-ployment.(d) Since at least 1950, and continuing to date, Re-spondent has been party to successive collective-bar-gaining agreements, the most recent of which is effec-tive from November 8, 1976, to November 4, 1979,with Amalgamated Meat Cutters Local 229 as the ex-clusive representative for purposes of collective bar-gaining of Respondent's employees in a unit of allhourly employees working in the job classificationsenumerated in the aforestated current collective-bar-gaining agreement at its retail grocery and meat mar-kets in San Diego, County, which unit constitutes aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.(e) Prior to November 15, 1976, the unit describedin paragraph (d) above included employees of Re-spondent's store No. 13 located in La Mesa, Califor-nia.(f) Since at least 1950, and at all times materialherein, Local 229 has been the representative for thepurposes of collective bargaining of a majority of theemployees in the unit described in paragraph (d)above, and, by virtue of Section 9(a) of the Act, hasbeen, and is now, the exclusive representative of allemployees in said unit for the purposes of collectivebargaining with respect to rates of pay, wages, hoursof employment, and other terms and conditions of em-ployment.The parties further stipulated that:On August 27, 1976, Mr. Max Osslo, Secretary-Business Manager for Amalgamated Meat Cutters Lo-cal No. 229, ("Local 229," herein) notified Employer,in writing, that the Union desired to terminate theCollective Bargaining Agreement between the Em-ployer and Local 229 as of its expiration date (Novem-ber 7, 1976).That, on or about, March 11, 1977, Employer en-tered into a successor Collective Bargaining Agree-ment with Local 229, which provided for, among other190 BIG BEAR SUPERMARKETS NO. 3things, retroactivity of all wage and fringe benefit in-creases to November 8, 1976.The documents which comprise the collective-bargainingagreements in effect at all times material herein betweenthe Charging Party Retail Clerks and the Respondent wereintroduced into evidence as General Counsel's Exhibit 7.The documents which comprise the collective-bargainingagreements in effect at all times material herein betweenthe Charging Party Meat Cutters and the Respondent wereintroduced into evidence as General Counsel's Exhibit 8.The subject of transfers of employees by the Respondentis set forth in article III, section H 2(a), (b), and (c) andsection I of General Counsel's Exhibit 7. The subject also iscovered in article XVI, section D, of General Counsel'sExhibit 8. While the agreements between each ChargingParty and the Respondent create certain rights for thetransferred employee and place some limitations on theRespondent, the agreed-upon provisions pertaining to suchtransfers do not require that the Respondent give advancenotice to the Unions. For example, article III, section 1, ofGeneral Counsel's Exhibit 7 provides:I. OPERATIONAL TRANSFER.1. It is recognized that to meet the necessities of thebusiness and to advance the Employer's equal em-ployment opportunity program, transfer of employees,either within the geographical jurisdiction of a Unionparty to this Agreement or from the jurisdiction of onesuch Local Union to another such Local Union maybe required. In such cases where such transfer is ef-fected by the Employer, the transferred employee willcarry to such employee's new assignment all seniority,as defined above, acquired in the employ of the Com-pany. This transfer rule shall have application to boththe available and self-restricted seniority lists. Trans-fers referred to in this Paragraph shall not require anemployee to travel one way more than twenty-five (25)miles between the employee's residence and the newlocation. Reasonable tolerance of these limits shall beallowed for temporary transfers such as vacation reliefand store openings.2. These transfer provisions shall not be applied inan arbitrary, capricious, or discriminatory manner orfor disciplinary purposes, and shall not be utilized as adevice for creating hardship to the employee in orderto force or provoke resignation.Article XVI, section D, in General Counsel's Exhibit 8provides:D. An employee covered by this Agreement shallhave the right to refuse a transfer to another locationif the distance to travel one (I) way is more than thirty(30) miles between his place of residence and the newlocation. A refusal of a transfer by an employee cov-ered by this Agreement under any of these circum-stances shall not constitute a reason for discrimina-tion, layoff or discharge, except in the case of layoffsdue to lack of work.The findings of fact set forth in this section have beenbased upon stipulations by the parties and documentaryevidence.E. The Decision To Enter Into a Franchise Agreement forOperation of the La Mesa StoreAt the time of the hearing, the Respondent operated 21or 22 Big Bear grocery supermarkets; 2 Jonathan's grocerystores in La Jolla and Rancho Santa Fe, California; 5Cook's Markets in the Imperial Valley; I Marketplace; 9Daisy Restaurants, and 15 Par Liquor Stores. Additionally,John Mabee's business interests included the operation ofabout 14 shopping centers with a couple of hundred ten-ants, and a construction business.There were between 1,200 and 1,300 persons employedby the Respondent at the time of the hearing.Approximately 80 percent of the shares of stock in thecorporation were owned by Mabee. Gerald Holmes heldabout 5 percent of the shares of stock. About 15 percent ofthe shares were held by supervisors of the Respondent andone to three outside stockholders. Mabee, Ms. Mabee, andGerald Holmes were identified as being members of theboard of directors.Several factors entered into the decision to franchise theoperation of the La Mesa store. Among these factors werethe financial problems encountered by the Respondent atthe La Mesa store in the 2 fiscal years preceding the deci-sion to franchise the store; the fact that the Respondenthad closed some other stores and was reluctant to give upmore of its market share; and the fact that Mabee himselfowned the shopping center in which the La Mesa store waslocated.The size of the La Mesa store was significantly smallerthan the average size of other supermarkets operated bythe Respondent. Mabee said the La Mesa store had 14,800square feet of space, whereas the average size of a newsupermarket would range from 27,000 square feet to 50,000square feet of space.The State of California took a considerable amount ofthe parking area available to customers at the shoppingcenter in condemnation proceedings for a freeway. WhenMabee originally purchased the land in 1950, there were 13acres, but now there are less than 2 acres in the shoppingcenter. One of the condemnations was in 1962 and anotherone was filed in 1974, with construction being completed in1975-76.The impact of the loss of parking space and the continu-ing problem of not having good access into the center werereasons which Mabee cited as being factors in the loss of25 percent of the sales volume at the La Mesa store. Themost recent condemnation resulted in the closing of twoother businesses at the center: a Fotomat and Der Wiener-schnitzel.Profit-and-loss statements for the La Mesa store re-vealed the following: August 1, 1973, to July 31,1974-$1,580 profit; August i, 1974, to July 31,1975-$52,507 loss; August 1, 1975, to July 31,1976-$55,320 loss.Since there were 12 to 13 other tenants in the shoppingcenter, Mabee believed that the loss of the Big Bear namewould adversely affect the other tenants. In his opinion,the other tenants of the shopping center were relying uponthe Big Bear store to draw customers into the center. SinceMabee owned the shopping center, this was another reason191 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor deciding to franchise the operation and retain the BigBear name in his center.Mabee further explained that he was reluctant to relin-quish any more of the Respondent's market share since theRespondent had no other grocery store in that particulararea. He stated that the Respondent had approximately I Ipercent to 13 percent of the share of the grocery market inSan Diego County.Two other unprofitable stores had been sold previouslyby the Respondent in 1975. Unlike the La Mesa store, bothstores were on leased premises, rather than in shoppingcenters owned by Mabee. One store was located at Menloand El Cajon Boulevard, and the other was located in DelMar. The Del Mar store was only about 11,000 square feetin size, and the Respondent built a new store about a mileand a half away. The old store was remodeled as aJonathan's store but was not successful. It was sold about 4to 6 months later.In addition, two Marketplace stores of the Respondentwere closed and then two other Marketplaces were sold.Mabee described them as small units of only 5,000 to 8,000square feet. The Marketplace stores were nonunion.The findings of fact in this section are based upon thetestimony given by Mabee and upon documentary evi-dence.F. The Events and Discussion Pertaimng to the FranchiseAgreementBecause of their knowledge of the business, Mabee feltthat the managers at the Respondent's stores would be themost qualified persons to handle the franchise of the LaMesa store. Mabee said that the annual salary of a storemanager of the Respondent varied from $18,500 to$23,000. He expressed the opinion at the trial that an "out-sider" would need an exceptional amount of training forthat task, and that such a person would be an "unknownquantity."In giving consideration to the store managers employedby the Respondent, Mabee narrowed the choice down totwo possibilities for the franchise operation. One was Rich-ard Holmes, who was the son of Gerald Holmes and amanager of a high volume store of the Respondent, and theother was the store manager at the La Mesa store. Al-though the La Mesa store manager had about 15 years ofexperience with another independent grocer, he had onlybeen employed by the Respondent for about I year at thatpoint in time. Knowing that Richard Holmes was then themanager of a high volume store and knowing that he hadmultiple sclerosis, Mabee decided to make the offer toRichard Holmes.Mabee said that the whole transaction was discussed inadvance with the board of directors of the Respondent andwith the supervisors who also owned shares of stock in thecorporation. That was done prior to his meetings and dis-cussions with Richard Holmes.In October 1976 Mabee met with Richard Holmes andGerald Holmes to discuss the idea of Respondent's fran-chising the La Mesa store. There were subsequently threeor four additional meetings just between Mabee and Rich-ard Holmes.As noted earlier, Richard Holmes had been the managerof Respondent's El Cajon store for about 2 years. RichardHolmes described the El Cajon store as being approximate-ly 20,000 square feet in size and having an annual volumeof business of about $5 million to $6 million.In August 1975, Richard Holmes had been advised thathe had multiple sclerosis. The symptoms became more sev-ere and began affecting his job performance as manager ofthe Respondent's El Cajon store, and ultimately resulted inhis having to take a leave of absence from work. The Veter-ans Administration has rated his disability as being 30 per-cent.During discussions between Mabee and RichardHolmes, it was agreed that the profits would be divided ona 60-40 basis, with Richard Holmes receiving the 60 per-cent. Mabee was certain that he did not discuss with Rich-ard Holmes that he would not be bound by the Unions'contracts; however, after Richard Holmes made the deci-sion to operate on a nonunion basis, he so informed Ma-bee. At that point, Mabee started making plans for thetransfer of the employees.After reviewing the profit and loss statement for the LaMesa store, and prior to his signing the franchise agree-ment with the Respondent, Richard Holmes said that hemay have mentioned to Mabee that Richard Holmes hadmade the decision to operate the store on a nonunion basis.Richard Holmes stated at the trial that he knew that the LaMesa store had been a losing operation at the time he ac-cepted the franchise.About the first of November 1976, Theep was asked byMabee to prepare a draft of an agreement between theRespondent and the Intervenor. Theep recalled that at thatpoint in time Mabee gave him a list of items which hadbeen agreed upon between Mabee and Richard Holmes.He stated that Mabee gave him no instructions regardinglabor relations matters.Utilizing a 1966 copy of a Southland Corporation fran-chise agreement for a 7-Eleven store, Theep prepared adraft of an agreement. He said that he tailored the lan-guage from that copy, and he made what he viewed to be"major changes" concerning the provisions relating to: (I)rent; (2) advertising; (3) termination of the agreement; and(4) inventory. Theep said that he prepared three drafts ofthe agreement before it was signed on November 8, 1976.The parties stipulated that a physical inventory of the LaMesa store was taken on November 14, 1976. On Novem-ber 15, 1976, the escrow closed and Richard Holmes beganoperating the La Mesa store under business licenses in hisname. Other than its normal hours of closure, the La Mesastore was not closed as a result of this transaction.The beginning inventory at the La Mesa store as of No-vember 15, 1976, was valued at $116,400.81.The reasons for the agreement on the $2,000 initial cashpayment by Richard Holmes to the Respondent were sum-marized by Mabee as follows: (I) Mabee had known Rich-ard Holmes and his background for 20 years; (2) Mabeeknew that Richard Holmes was a financially responsibleperson and a stable individual with assets; and (3) Mabeebelieved that "it would work itself out in a fairly rapidfashion for the dollar amounts involved."Richard Holmes said that he was his own sole support,192 BIG BEAR SUPERMARKETS NO. 3and he estimated his personal net worth as being in excessof $100,000. He pointed out at the trial that if the La Mesastore did not make a profit, he would have to bear the loss.On the other hand, if the La Mesa store showed a profit,then Richard Holmes would receive his share of the profits.He pointed out that he would pay income tax on his part ofthe profits.He contrasted his present situation with that of a storemanager in one of the Respondent's stores. If the storemade a profit, the store manager would probably receive abonus. However, there was no bonus for the store managerif the store did not make a profit. If the store's operationresulted in a loss, however, the store manager did not per-sonally bear any portion of the store's operating loss.The original amount of the promissory note between theRespondent and Richard Holmes was $116,400.81. As not-ed above, his initial cash payment was $2,000. In additionto the payments for interest, Richard Holmes has madepayments on the principal since that time in excess of$18,000. He stated at the trial that he had decided to applyhis total net profits to payments on the principal amount,so that he could make the payments sooner than was re-quired. His record of payments was introduced asIntervenor's Exhibit I, which provides in pertinent part:date of amountpea nt due11-20-7612-15-761-13-771-15-772-15-773-15-774-15-774-20-775-15-776-15-777-15-777-31-77$2,000.00500.00500.007,031.00500.00500.00500.006,876.00500.00500.00500.002,128.50credited onint. prin.$476.67476.57447.18446.96446.74417.87417.52417.18$2,000.0023.3323.437,031.0052.8253.0453.266,876.0082.1382.4882.822,128.50bal. of prin.unpaid$116,400.81114,400.81114,377.48114,354.05107,323.05107,270.23107,217.14107,163.93100,287.93100,205.80100,123.32100,040.5097,912.00Thus, the balance due by Richard Holmes as of July 31,1977, was $97,912.00.The findings of fact in this section are based upon thetestimony of Mabee, Theep, and Richard Holmes, as wellas upon documentary evidence and a stipulation of theparties.G. The Franchise AgreementThe agreement between the Respondent and RichardHolmes is set forth in General Counsel's Exhibit 3. Theagreement itself is 12 pages long and is typed double spaceon legal size paper. There is a 13th page for signatures. Inaddition, there are several attachments to the agreement.Rather than set forth herein the entire agreement, I haveselected certain items from the agreement to be reproducedhere with just the headings of the remaining items. Ofcourse, the entire agreement has been read and considered.By setting forth certain portions of the agreement, I do notmean that I have ignored the remainder. The entire docu-ment is in evidence and anyone desiring to consult theother parts may simply examine General Counsel's Exhibit3.The preamble to the agreement provides:THIS AGREEMENT is made and entered into this-- day of November, 1976 by and between RICH-ARD A. HOLMES. a married man hereinafter referred to asOWNER and DIG SEAR SUPER MARKET NO. 3, a Californiacorporation, 5075 Federal Boulevard, San Diego, Cali-fornia 92102, hereinafter referred to as siG sEAR.BIG BEAR owns equipment and leases real propertyand improvements commonly known as Store No. 13at 8745 Broadway, La Mesa, California 92041, suit-able for use as a general retail grocery and relatedsundries business.OWNER desires to lease said real property and theimprovements thereon, described in Exhibit A ini-tialed by the parties and attached hereto, and theequipment installed therein, described in Exhibit B,initialed by the parties and attached hereto; and tosecure a franchise agreement to use the tradename,trademark, labels and copyrights applicable to the slGBEAR name and the services of lIG BEAR in connectionwith the operation of said business.Thereafter, the first six subject headings are: (I) Descrip-tion and Term; (2) Master Lease; (3) Use; (4) Assignment;and (5) Maintenance and Repair.Portions of the agreement continue as follows:6. RENT FOR BUILDING AND FIXTURES.a. It is hereby agreed that slG sEAR shall be entitledto receive the sum of one and one-half percent (I1/2%) of OWNERS monthly Net Sales or the sum ofTwo Thousand Two Hundred Dollars ($2,200.00)whichever is greater, as monthly rent for the premisesleased hereunder.b. It is hereby agreed that slG SEAR shall be entitledto receive the sum of 0.15% of OWNERS Monthly NetSales or the sum of Two Hundred Twenty Dollars($220.00) whichever is greater as monthly rent for theequipment leased hereunder.c. It is further agreed that slG sEAR shall be entitledto debit OWNER'S Open Account for said rentals.7. FRANCHISE AND LICENSE. so G EAR herebygrants to OWNER the right and license to use, at theabove described location, the lIG BEAR system and thetradename, trademark, labels and copyright applica-ble to said system.8. TERM. The term of this Agreement shall coin-cide with the term of the real property and equipmentleases hereinabove provided and the termination ofone shall simultaneously terminate the other.9. PERMITS AND LICENSES. OWNER covenantsand agrees to comply with valid ordinances, regula-tions and laws of any municipal and governmental au-thority applicable to OWNERS use of the demised prem-ises at OWNER'S expense. OWNER shall obtain whenrequired a Business License, Sales Tax Permit, StateEmployment Number, Health Permit, State and Fed-eral Beer and Wine Licenses, if available, and any andall other licenses or permits required by governmentalauthorities. All matters concerning licenses relating to193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDalcoholic beverages shall be processed through the De-partment of Alcoholic Beverage Control. BIC BEARagrees to advance to OWNER sufficient sums to obtainsaid permits, which sums shall be debited to OWNER'SOpen Account.10. INVENTORY. OWNER'S discretion is not limitedin purchasing products for inventory. BIG BEAR willsupply OWNER with "house label" products and whole-saling services at customary wholesale rates. OWNERdoes agree to stock and to sell advertising goods at theadvertised prices and to honor discount coupons con-tained in BIG BEAR advertisements.However, OWNER does acknowledge and agree thatBIG BEAR has developed a unique and valuable systemfor the operation of supermarkets in San Diego Coun-ty, California and OWNER specifically obligates himselfto carry such product lines as are customarily carriedin the BIG BEAR system, and in such quantities as arereasonably necessary, in the sole judgment of BIG BEARto meet customer demands for such products. Further-more, OWNER agrees that OWNER will obtain permissionfrom BIG BEAR before OWNER changes any product linecustomarily carried in the BIG BEAR system.II. INSURANCE. BIG BEAR agrees initially to ar-range for the following insurance:a. Such insurance as is required by the MasterLease. If liability insurance is not required under theMaster Lease, BIG BEAR shall procure liability insur-ance in limits of not less than $S100,000.00 for death orinjury to one person, $300,000.00 for death or injury tomore than one person and $25,000.00 for propertydamage.b. Fire and comprehensive coverage insurance (in-cluding fire, hail, windstorm, hurricane, tornado, van-dalism, malicious destruction and theft) on the equip-ment leased hereunder.c. Fire and comprehensive coverage insurance (asabove) on OWNER'S inventory of stock in trade.OWNER'S Open Account will be debited for the costof any such insurance obtained.If, in the opinion of BIG BEAR, the improvements onthe demised premises are rendered substantially unfitfor occupancy by any casualty, BIG BEAR shall have theoption to terminate this agreement or to rebuild thedemised premises, which option shall be exercised bynotice in writing within 10 days of the happening ofthe casualty. Should BIG BEAR notify OWNER that it haselected to rebuild the improvements on the demisedpremises, this agreement shall entirely abate from thedate such notice is given as provided in paragraph 24,and shall remain in abeyance until the day OWNER shallopen for business to the public. If, in the opinion ofBIG BEAR. the improvements on the demised premisesare rendered only partially unfit by any casualty, BIGBEAR shall promptly and diligently restore said im-provements and this agreement shall not abate.12. TAXES. OWNER shall pay, or cause to be paidpursuant to the Master Lease, all real property taxesdue on the demised premises and improvements.OWNER shall pay all personal property taxes on theirinventory and OWNER shall pay all applicable personalproperty taxes on the equipment leased herein.OWNER shall also pay all sales taxes applicable tosales made from the demised premises.BIG BEAR shall make the actual payments required ofOWNER under this paragraph and shall debit OWNER'SOpen Account for the cost thereof.OWNER shall also make his own provisions for bothState and Federal Income Taxes. BiG BEAR will providetechnical assistance to OWNER in this matter.13. ADVERTISING. BIG BEAR shall, at its expense,contract for such advertising in connection with theBIG BEAR system as is deemed sufficient in its sole judg-ment. Nothing herein shall prevent OWNER from pur-chasing such suitable advertising as he may desire, athis expense, provided, however, such advertising asmay be purchased by OWNER must be approved in writ-ing by BIG BEAR and shall not, in the sole judgment ofBIG BEAR be inconsistent with or conflict with the pur-poses of advertising planned by BIG BEAR. Free mer-chandise, products and sums of money received fromsuppliers from advertising or promotional purchasedfor which OWNER is not charged, and advertising allow-ances received from suppliers shall be included in thegeneral advertising budget of BIG BEAR.OWNER shall pay his store's pro-rata share of suchadvertising costs incurred by debiting OWNER'S OpenAccount based on the ratio that OWNER's Gross Gainbears to the Gross Gain of all stores in the BIG BEARsystem.14. OWNER'S OPERATION. It is the intention ofthe parties hereto that OWNER shall be an independentcontractor and exercise control over the manner andmeans of the operation of his business. OWNER and hisagents and employees shall under no circumstances beconsidered or construed to be agents or representa-tives of BIG BEAR and OWNER shall have no right or au-thority and shall not attempt to negotiate or enter intocontracts or commitments of any nature in the nameof or on behalf of BIG BEAR, to bind or obligate BIG BEARin any respect whatsoever, to make any agreements orincur any debts or liabilities of any kind on behalf ofBIG BEAR, to negotiate a change in the benefits of theinsurance program or insurance coverage providedherein, to contract for or accept merchandise or ser-vices on behalf of BIG BEAR, or to alter any arrange-ments of BIG BEAR relating to the master lease, equip-ment leases, and maintenance and supplieragreements.OWNER shall have the sole right to employ and dis-charge such employees at his store as in his judgmentmay be necessary and such employees shall be em-ployees and agent of OWNER and not of BIG BEAR. OWNERagrees to exercise full and complete control over andhave full responsibility for any and all labor relations,including the hiring, firing, disciplining, compensationand work schedules of his employees.OWNER shall pay the cost of any applicable state un-employment insurance, Social Security, payroll insur-ance, workmen's compensation insurance covering hisemployees, and any other similar expenses relative toOWNER'S relationship as an employer to his employees.194 BIG BEAR SUPERMARKETS NO. 3Said costs will be actually paid by BIc BEAR and debit-ed to OWNER'S Open Account.OWNER agrees to give his full time to the operation ofthe above described store under the BIG BEAR system,to record in the Cash Register at time of purchase allretail sales of merchandise including merchandise tak-en for personal use.15. TERMINATION. OWNER may lose his franchiseif he does not perform all terms and conditions of theFranchise Agreement and/or upon the occurrence ofany of the following events:a. Agreement of the parties.b. OWNER fails to secure and keep currently effectivesuch licenses and permits as are required herein.c. The filing of a voluntary or involuntary petitionin backruptcy against OWNER is eminent, in the opinionof BIG BEAR; OWNER makes an assignment for the bene-fit of creditors; or, a receiver or trustee is appointedfor all or substantially all of the assets of OWNER.d. The leased premises, in the opinion of BIG BEAR.are destroyed or rendered unfit for the operation of aconvenience food store by fire, flood, windstorm orother casualty, or eminent domain.e. Failure by OWNER to request and receive any ap-provals required under this agreement to be obtainedby OWNER.Thereafter follows the portion of the agreement underthe heading "Accounting and Inventory." The next threesubject headings are: (16) Definitions; (17) Opening Inven-tory; and (18) Owner's Investment.Portions of the agreement continue as follows:19. OWNER'S OPEN ACCOUNT. BIG BEAR shallestablish separate books of account for all of thetransactions contemplated by this agreement. Saidbooks of account shall be collectively referred to asOWNERS Open Account. OWNER agrees to deposit allsales receipts daily with BIG BEAR. and said receiptsshall be credited to OWNER'S Open Account. BIG BEARwill pay for all expenditures required to be made inthe operation of the business, and said expendituresshall be debited against this account. The unpaid bal-ance of OWNER'S investment shall be debited againstthis account which shall be entitled OWNER'S OPEN AC-COUNT. Such OWNER'S OPEN ACCOUNT shall also be debit-ed with all disbursements made by BiG BEAR on behalfof OWNER in accordance with this agreement and shallbe credited with all gross receipts deposited with BIGBEAR by OWNER in accordance with this agreement.20. ACCOUNTING SERVICE.21. OWNER'S DRAW ON ANTICIPATEDPROFITS. On a weekly basis, BIG BEAR shall remit toOWNER and shall debit OWNER'S Open Account with thesum of $425.00 for remittance to be made on the firstWednesday of the first complete week of operationand to end on the last Wednesday of operation, whichamount may be changed on written request from OWN-ER and approval of BiG BEAR. The amount so chargedagainst OWNER'S Open Account may not be reduced atthe close of the fiscal year, or any quarterly account-ing period, by reason of the failure of OWNER to show aprofit in the operation of the business. However,OWNER'S Open Account shall be debited with said re-mittances until the total thereof has been amortized.22. BIG BEAR CHARGE. For and in consider-ation of the above described Lease, Franchise, licenseagreement, utilities and the services to be performedby BIG BEAR. OWNER agrees to pay BIG BEAR at the end ofeach quarterly accounting period, and BIG BEAR shalldebit OWNER'S Open Account with a "BIG BEAR CHARGE"which shall be an amount of money equal to 40% ofOWNER'S Net Operating Income.It is mutually agreed that in consideration of BIGBEAR'S having provided OWNER with an opening inven-tory, that OWNER agrees to pay BIG BEAR at the end ofeach quarterly accounting period, and BIG BEAR shalldebit OWNER'S Open Account with a Principal Paymentwhich shall be an amount of money equal to 509'0ofOWNER'S Net Profit until said initial inventory has beenpaid in full.It is hereby mutually agreed that contemporaneous-ly with the close of BIG BEAR'S fiscal year, there shall bean annual accounting whereby the profit and lossstatement for OWNER'S store will be annualized with allof the other stores in the BIG BEAR system, and varia-tions in the quarterly statements will be debited orcredited to OWNER'S Open Account as appropriate.When the net operating income for the store has beendetermined on an annual basis, then BIG BEAR shall payto OWNER 60oc of the net operating income, lessamounts taken, as provided above, for reduction ofthe Promissory Note for initial inventory, and lessamounts reasonably necessary to continue operationof the store, and BIG BEAR shall debit OWNER'S OpenAccount the amount of the BIG BEAR CHARGE as provid-ed above.Exhibit C, attached hereto and by this reference in-corporated herein, provides the method of allocationand determination of all expenses incurred by OWNER.The subject headings for the next four portions are: (23)Final Accounting; (24) Assignment; (25) Notices; (26) Ef-fective Date; (27) Execution -Complete Agreement; and(28) Trading Stamps.The agreement continues:29 SUPERVISION. BIG BEAR shall provide such su-pervision and technical assistance to OWNER in the op-eration of the business as may be reasonably necessaryto establish the business, and in any event no less su-pervision than is provided to other markets in the BIGBEAR system.There are various attachments to the agreement. Onesuch attachment is designated as Exhibit A and contains acopy of the lease between Mabee and the Respondent. It is11 pages long and is typed single space on legal size paper.Another attachment is designated as Exhibit B and con-tains a list of the equipment. Exhibit C is on a profit andloss statement form with specific provisions typed in foreach applicable item. For example, "Sales-Deposited Di-195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrectly in Open Account." Also attached is an escrow settle-ment statement; a proof of publication of a Fictitious Busi-ness Name Statement, and an installment note.Other types of franchise agreements pertaining to sevenother companies were introduced into evidence by the Re-spondent as Respondent's Exhibit 4. The other companiesare: The Southland Corporation for a 7-Eleven Store; Con-venient Food Mart, Inc.; Alpen Pantry, Inc.; Judy'sFoods, Inc.; Chicken Delight Division of El Centro Foods,Inc; Pop Shoppes of America, Inc.; and Marie CallenderPie Shops, Inc.The findings of fact set forth in this section are basedupon documentary evidence.H. The Hiring of New Employees and the Transfer ofRespondent's Employees to Other StoresAbout 250 applicants for employment at the La Mesastore were interviewed by Richard Holmes. He placed anadvertisement in The Evening Tribune for applicants, andhe conducted the interviews in a vacant building in SanCarlos. The building was not one of Respondent's facil-ities. Richard Holmes made the decision as to which em-ployees would be hired. He did not offer jobs to any em-ployees who were working for the Respondent at the LaMesa store with the exception of the part-time janitor.Richard Holmes said that he was the one who made thatdecision. At the time of the hearing, there were 16 employ-ees at the La Mesa store.The parties also stipulated to the following facts:The number of employees of Big Bear Super MarketNo. 3 at the La Mesa Store prior to November 15,1976, was 12.The number of employees of Richard A. Holmes atthe La Mesa store after November 15, 1976, was 13.With the exception of the part-time janitor, none ofthe employees who were hired by Richard A. Holmesafter November 15, 1976, were the same employees aswere employed by Big Bear Super Market No. 3 priorto November 15, 1976, at the La Mesa store.In addition to the foregoing, the parties stipulated that:Those persons employed by the Respondent prior toNovember 15, 1976, at Big Bear Store No. 13 locatedat 8745 Broadway, La Mesa, California, were transfer-red to other Big Bear stores without being given theoption of seeking continued employment at the LaMesa store after November 15, 1977.The parties further joined in the following stipulations:(a) The Respondent did not give notice to Amalga-mated Meat Cutters Local No. 229, AmalgamatedMeat Cutters & Butcher Workmen of North America,AFL-CIO (herein called Local No. 229) that it was'intemplating transferring employees represented byLocal No. 229 at Big Bear Store #13 in La Mesa toother Big Bear Stores, and the Respondent did notnotify Local No. 229 that these same employees hadbeen transferred.(b) The Respondent did not notify Retail ClerksUnion, Local 1222, Retail Clerks International Associ-ation, AFL-CIO (herein called Local 1222) that it wascontemplating transferring employees represented byLocal 1222 at Big Bear Store #13 in La Mesa to otherBig Bear Stores and the Respondent did not notifyLocal 1222 that these same employees had been trans-ferred.According to Tom Vandeveld, president of the ChargingParty Retail Clerks, he never received any notice from theRespondent, Gerald Holmes, or Richard Holmes that theLa Mesa store had been sold or transferred, or that theemployees previously at the La Mesa store had been trans-ferred to other stores. Instead, he said that he learned ofthese facts from the Union's business agents.The parties also stipulated that the Respondent did notgive notice directly to the Charging Party Meat Cutters,prior to the events which took place in November 1976, ofthe Respondent's intent to alter the status of the La Mesastore in any way.Although Vandeveld stated that there were layoffs aboutNovember 15, 1976, in the other stores of the Respondentto which the La Mesa employees were transferred, GeraldHolmes recalled having conversations with Mabee prior toNovember 15, 1976, in which Mabee told him that therewere to be no layoffs of employees or reductions in hours.Gerald Holmes acknowledged at the trial that he did nothave personal knowledge whether or not this had occurred.Mabee, however, said that he was not aware that employ-ees had been laid off or had their hours reduced.The findings of fact in this section have been based uponthe testimony of Richard Holmes, Vandeveld, GeraldHolmes, and Mabee, as well as stipulations by the parties.As to whether or not there were layoffs and reductions inhours around November 15, 1976, I find the evidence isinsufficient to support such a finding. There is the generalassertion that there were, but no specifics or details weresupplied. Gerald Holmes recalled Mabee's instructionsagainst having layoffs and reductions, and Mabee himselfindicated that he was not aware of any. In other matters atthe trial, Mabee was very knowledgeable about so manyfacets of the Respondent's business and related mattersthat it seems very unlikely that such layoffs and reductions,which were contrary to his instructions, would have es-caped his attention.I. The Operation of the La Mesa Store Under RichardHolmesWith regard to labor relations and personnel matters atthe La Mesa store, Richard Holmes makes the decisionsconcerning hiring employees, firing employees, settingwage scales to be paid the employees, scheduling the hoursof work of the employees, and determining the workingconditions for the employees.The employees are paid lower wage rates than those em-ployees who were working at the La Mesa store prior toNovember 15, 1976. While the Respondent's main officedoes the scheduling of the produce employees and themeat department employees in the Respondent's stores,Richard Holmes does that scheduling at the La Mesa store.In addition, he sets his own hours of work. Both his wife196 BIG BEAR SUPERMARKETS NO. 3and his mother work at the La Mesa store without pay.The Respondent has a rule against employing both ahusband and a wife. According to Mabee's recollection,the rule had been broken only on one occassion. That waswhen a man and a woman, who were already employed inone of the Respondent's stores, got married. The Respon-dent requested that one of them leave its employ, but theydeclined to do so and took the matter to the Retail Clerks.After negotiations with the Retail Clerks, the Respondentbacked down from its position that one of them must quit.and instead placed the husband and wife in differentstores.During the first 3 weeks of operation under RichardHolmes, supervisors from the Respondent came in andhelped in the produce and meat departments with technicalknowledge. Since that time, supervisors from the Respon-dent come into the store less than once a week. RichardHolmes estimated that within a typical 2-week period allfour such supervisors would be in his store. They are thegrocery supervisor, the meat supervisor, the produce super-visor, and the deli supervisor. He said that they spoke withthe produce man and the head meatcutter. However, Rich-ard Holmes testified that if a supervisor observed that aclerk in the store was doing something wrong, he would nottell that clerk that he was doing it incorrectly.Mabee stated that he had been to the La Mesa store onlytwice since Richard Holmes took over operation of thatstore.Richard Holmes said that he had the discretion as towhether to open the La Mesa store on holidays. He pointedout that a manager for the Respondent would not havesuch discretion. He acknowledged at the trial that he hadnot done so, but if he decided not to open on a holiday, itwould be specified in the Respondent's advertisement.Advertisements in local newspapers for the La Mesastore have not been placed by Richard Holmes, but he saidthat he had canied promotions in the store as "manager'sspecials' for a period of 30 days or so.Restrictions are not placed on Richard Holmes with re-gard to his selection of suppliers. Additionally, he said thathe could order anything he wanted to order, and that hehad made specialty orders. He explained that as a managerin one of the Respondent's stores he could not have or-dered from certain suppliers without the approval of theheadquarters office. For reasons of economy and conven-ience to himself, Richard :holiaes orders his produce fromthe Respondent's warehouse, although most of the time heprices the produce at his store higher than the Respon-dent's pricing guide. He also orders the meat for the LaMesa store through the Respondent's central office.Richard Holmes holds a license to sell beer and wine,and he purchases his beer and wine directly from Galloand Italian Swiss Colony. The bills from those companiesare sent to the La Mesa store and then forwarded to theRespondent's accounting department which RichardHolmes utilizes.All of the licenses necessary to carry on the business areheld in Richard Holmes' name. With regard to fire andliability insurance, Richard Holmes pays premiums in hisname to the Respondent and is covered under the Respon-dent's insurance package.Meetings for the store managers of the Respondent areheld approximately once a month. Since November 1976,Richard Holmes has attended only one or two such meet-ings. He said, "If it is not relevant to me, I don't go."The determination as to whether charitable contribu-tions will be made by the La Mesa store rests with RichardHolmes. When he was a store manager for the Respondent,he said, such decisions were made at the Respondent's cen-tral office.Customers who use food stamps for purchases at the LaMesa store receive their change in scrip which is providedby the Respondent's main office.There are approximately 20,000 various products carriedby the La Mesa store. Between November 1976 and thetime of the hearing in September 1977, Richard Holmesestimated that he had made about 200 or 300 additions anddeletions of products at the store. He deleted the CandyKids line of products, which he acknowledged had alsobeen eliminated from some of the Respondent's stores byGerald Holmes. He also deleted the La Rosa and Cream-ettes line of spaghetti and lasagna which had been carriedat the store. He pointed out that a store manager for theRespondent would have had to obtain approval before dis-continuing that line of products, which he said was stillcarried in the Respondent's stores. He also deleted a line ofshoes at the store, and he changed ice companies. Headded a Sparkletts water vending machine on his own voli-tion. As a store manager for the Respondent, he said thathe could not have done so without prior approval. RichardHolmes pointed out that he receives the proceeds from theSparkletts water sales.Richard Holmes added an extensive health foods line atthe La Mesa store, and he added a fancy food section-primarily Japanese foods-to the store. He acknowledgedat the hearing that he knew that three other stores of theRespondent had fancy food sections, and he knew of twosuch stores with health foods. However, he pointed out thatwhen he was the manager of Respondent's Store Number12 he did not use his discretion to add a health food line,but instead he asked permission of his grocery supervisorwho, after some talking, agreed to adding a small section.In addition to the foregoing, Richard Holmes added cer-tain Knudsen products to the store which had not previ-ously been carried. He obtained shelving and revampedjust about every shelf in the entire store. He also moved aflower display and he moved the card racks to anotherlocation within the store.He acknowledged that he had the same number of cashregisters as before, and that the store was essentially thesame inside as previously, with the added shelves and rear-rangements described above.Richard Holmes receives a copy of the Respondent'sstandard pricing manual for grocery items only. When hewas a manager for the Respondent he followed the pricingmanual, but now he does not always follow it.With regard to this subject, the parties entered into thefollowing stipulation:The La Mesa store is the only franchise outlet of BigBear. Richard Holmes operates the La Mesa storeMonday through Saturday 9 A.M.-9 P.M. and Sun-197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDday 10 A.M.-7 P.M. which are the same hours of op-eration that the store maintained prior to November15, 1976.These hours of operation are the hours of operationfollowed by all Big Bear meat retail grocery chains inSan Diego County.Pursuant to the Franchise Agreement, RichardHolmes honors all advertised specials of Big Bear.Richard Holmes exercises his option to purchaseBig Bear "house brand" products.After the agreement was signed and before RichardHolmes took over operation of the store, he advertisedfor employees in the newspaper, rented an office com-pletely separate and apart from Big Bear Markets forthe purpose of interviewing employee applicants. Heinterviewed approximately 250 applicants and hehired 12 employees. He sets wages, hours and condi-tions of employment for each of his employees. Hehires and fires his employees. His wages and fringebenefits are less than those provided in the respectivecollective bargaining agreements.Richard A. Holmes has elected to use the Big BearAccounting System as provided in the franchise agree-ment, including deposit of receipts and payment ofobligations by Big Bear Super Market No. 3, exceptthat Richard Holmes maintains his own business pay-roll account from which he personally pays all of hisemployees.Richard Holmes submits weekly time cards desig-nating wages and hours to the Big Bear accountingdepartment which computerizes the time cards andprovides a print-out with all deductions taken out. BigBear then issues a check for the amount of the wagesreflected in the computer print-out, which amount isdebited to Richard Holmes open account.Business Agent Stegman of the Charging Party MeatCutters was familiar with the meat departments in the ma-jor chain supermarkets in the San Diego area. Most of theindependent supermarkets in San Diego County purchasedtheir meats locally, as did the Respondent. However, cer-tain markets, such as Safeway, Alpha Beta, and FoodBasket, purchased their meats from their own facilities.The tools used by employees in the various retail meatmarkets in the San Diego area are basically the same. Eachof the meat markets has a display for meats, a holdingcooler, and cutting tables. The products handled are gener-ally the same, and the cuts of meat are similar.President Vandeveld of the Charging Party Retail Clerkssaid that he had visited the La Mesa store recently prior tothe hearing. He observed that the signs, shelf tags, andgrocery bags were the same as used in the Respondent'sstores. He also noticed that green stamps were given tocustomers as was done in the Respondent's stores.During cross-examination by the attorney for the Re-spondent, Vandeveld gave the following testimony con-cerning stores within the jurisdiction of the Charging PartyRetail Clerks:Q. Okay. Now, you say you have seven chains un-der your jurisdiction. Can you tell me what thosechains are, please?A. Vons, Safeway, Alpha Beta, Food Basket, Fed-Mart, Gemco, Big Bear.Q. Okay. That is seven. Okay. Do you get into vari-ous stores of various chains on a regular basis?A. Yes.Q. So when you go into Vons-would you say yougo into a Vons store once a week?A. Not that often probably.Q. Once every two weeks?A. More like once a month.Q. Okay. Safeway?A. Safeway more frequently.Q. Alpha Beta?A. Once or twice a month.Q. Food Basket?A. Once or twice a month.Q. And Big Bear?A. Big Bear probably once a week. I have a BigBear right where I live and I shop there.Q. Okay. When you go into various Vons stores, dothey sell meat?A. Yes.Q. They sell produce?A. Yes.Q. Do they sell general grocery items?A. Yes.Q. Do they sell non-foods?A. Yes.Q. Do they have their check stands in the front ofthe store?A. Right.Q. Do they have their doors in the front of thestore?A. Yes.Q. Or maybe near the front, perhaps would be abetter question. Do they have aisles?A. Yes.Q. With gondolas?A. Yes.Q. And shelving and that sort of thing? Do theyhave deli cases?A. Yes.Q. Do they generally cluster their deli cases in thevicinity of their meat counter?A. Yes.Q. When you go into Safeway, do they have all thethings that Vons have?A. Well, you know, the food stuffs and so forth.Maybe they have different brands, but general mer-chandise is the same.Q. Okay. How about Alpha Beta?A. Same.Q. And Food Basket?A. Right.Q. And Big Bear?A. Same.Q. Okay. Do they all carry-with the exception ofhouse brands, do they all carry pretty much the sameproducts?A. Yes.Q. They all carry flour and eggs and milk and198 BIG BEAR SUPERMARKETS NO. 3meats and-A. Yes.Q. They all carry pretty much the same cuts ofmeat?A. Yes.Q. Okay. In terms of grocery lines-canned peas,frozen foods and things like that, do they all carrypretty much the same products?A. Yes.Q. Would it be fair to say then that supermarkets asan industry operate pretty much the same; they havethe same equipment, freezers, gondolas and so on?A. Yes.Q. They have pretty much the same product line?A. Yes.Q. And the only real differences would be in per-haps house brands?A. Yes.Q. Would it be fair to say that the FedMart and theGemco operations are somewhat different than theother chains in the country?A. Yes. Different from the supermarket, yes.Administrative Assistant Platten of the Charging PartyRetail Clerks recalled a conversation with the store manag-er of the Respondent's San Carlos store which took placein 1973 or early 1974. Platten had inquired of the storemanager regarding the manager's authority to move stockin the store from aisle to aisle, or from gondola to gondola.The store manager told Platten that he did not have wide-spread power of that nature without approval from a su-pervisor of that store, but that he had some discretion inplacing items which he felt would be more profitable forthe area in which the store was located. He contrasted hisauthority with what he perceived to be the straight sche-matic policy in the Alpha Beta stores in California. Heindicated to Platten that items in any Alpha Beta storewould be on the same shelf and on the same aisle.Platten gave other examples of situations where a storemanager of the Respondent had exercised his own judg-ment in the store. He recalled one occasion where the per-son who later became the store manager of the San Carlosstore made the decision as to where to set up a Halloweencandy display. He also related that the store manager atthe El Cajon store had a discussion with one of the frozenfood distributors as to whether to purchase a "manager'sspecial" to put in the end freezer display. Platten also saidthat the store managers had the discretion to go beyond theRespondent's policy in cashing checks. He stated that atthe San Carlos store there was some revamping of sectionsabout every 2 or 3 months while he was employed there.He recalled the revamping of the baby foods and diapersection at the store.According to Platten, the store managers instructed theclerks to substitute another product when advertised itemsran out of stock. He also said that store managers placeddamaged packages and dented canned goods into a "bar-gain corner."With regard to the pricing of products, Platten said thatif the price list was lost, if the office was closed late atnight, and if another store did not have the price listed inthe Respondent's price book, then in those circumstancesthe store manager would assign a price to the item. He saidthat this happened especially with regard to Japanese food.Platten said that he had observed Sparkletts water cool-ers at two of the Respondent's stores. In addition, he saidthat the manager of the San Carlos store had changed icedistributors on two or three occasions.In 1975, Platten had a conversation with the store man-ager of one of the Respondent's Jonathan's stores. Thestore manager told Platten that he felt that he had morediscretion at the Jonathan's store, and made the point toPlatten that he had input on deciding that certain itemswould go into the Jonathan's advertisement.Business Agent Daly of the Charging Party Retail Clerkssaid that he visited the La Mesa store on a weekly basisfrom about May 1976 to November 15, 1976. Since thattime, he has visited the store on two or three occasions-the last time being about 2 days prior to the hearing in thisproceeding when he was in the store for 15 or 20 minutes.In Daly's view, there were no major changes in the phys-ical layout of the store. He said, for example, that the meatdepartment, dairy department, and produce departmentwere located in the same areas as before, He noticed thatthe signs outside the store were the same and that therewere Big Bear signs inside the store. He purchased someitems in the store and observed that Big Bear grocery bagswere used.Business Agent Lemieux of the Charging Party RetailClerks said that he had been in the La Mesa store in De-cember 1976. In his opinion, "everything was the same,"and "there was no change at all." He said that he observedthat the employees were also wearing the same coloraprons as he had seen before.Charging Party Retail Clerks' Exhibit I is a 2-page ad-vertisement which appears in The Evening Tribune news-paper on September 7, 1977. The ad lists numerous itemsand the prices of those items at Big Bear supermarkets.Among the 22 store locations listed in the advertisement is"La Mesa, Highway 94, at Campo." The Respondent's Ex-hibit 2, which is also a newspaper advertisement, indicatesthat the special sale on the brand of beer advertised wasnot applicable to the La Mesa store. It was explained byMabee that the Respondent's beer and wine warehousedoes not supply those products to the La Mesa store. Asnoted earlier, Richard Holmes has his own beer and winelicense and makes those purchases directly from suppliersto comply with the State of California law.The findings of fact in this section rest primarily uponthe testimony given by Richard Holmes and Mabee andstipulation of the parties. However, to the extent that theirtestimony is not inconsistent with the foregoing, I have alsobased findings of fact upon the testimony of Stegman,Vandeveld, Platten, Daly, and Lemieux as noted above. Inaddition, the findings of fact rest upon the documentaryevidence referred to in the foregoing paragraph.J. The Conversation Between Augustus Fougeron andRichard HolmesRichard Holmes had a brief conversation with AugustusFougeron in late November 1976 at the La Mesa store.199 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFougeron is an International representative of the Charg-ing Party Meat Cutters.After Fougeron had introduced himself, RichardHolmes told him that he was the new owner. Fougeroninquired if Richard Holmes was going to continue to bar-gain with the collective-bargaining unit. Richard Holmesreplied that he "planned on running an open shop."Augustus Fougeron did not appear at the hearing to tes-tify. However, the parties stipulated as to what his testi-mony would be if Fougeron had been called to testify, butwith the caveat "without admitting the truth thereof." Theparties stipulated as follows:The undersigned parties stipulate that (without ad-mitting the truth thereof) if called to testify Gus Foug-eron, International Representative of the Amalgamat-ed Meat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO, herein called the meat cuttersspoke with Richard A. Holmes at Big Bear No. 13, inLa Mesa, California. Fougeron asked what had hap-pened to the meat cutters represented by the MeatCutters who had been working at that store. R.Holmes stated that he was the new owner of Big BearStore # 13 and that Big Bear Supermarkets, respon-dent, had transferred all the employees in question toother Big Bear Stores. Fougeron then asked if R.Holmes was contemplating becoming a union storeand Holmes replied that he was absolutely not goingto become Union, and that he was going to remainnon-union.The two versions of the foregoing conversation are notin substantial dispute on any material matter in this pro-ceeding. However, I found Richard Holmes to be a credi-ble witness on other matters, and I will accept his versionof this conversation, and base the findings of fact on histestimony.K. The Conversation Involving Marc Lemieux at the LaMesa StoreMarc Lemieux, a business agent for the Charging PartyRetail Clerks, had a conversation with Richard Holmes atthe La Mesa store. Lemieux approached Richard Holmesin the back room where he was working and asked to talkwith him. The two then went to the office. Lemieux pre-sented a contract to Richard Holmes which indicated tohim that, as a successor, he would have to continue bar-gaining with the Charging Party Retail Clerks.Richard Holmes told Lemieux that the contract had notbeen signed by him, but by the Respondent. RichardHolmes said that he would have to talk with his lawyer,although at the trial Richard Holmes stated that he did nothave a lawyer at that time. He recalled telling Lemieux tosee the Respondent's lawyer, but he did not recall whetheror not he mentioned attorney Theep's name. At the hear-ing, Richard Holmes said that he did not recall ever usingattorney Theep as his lawyer.About that time, Gerald Holmes came in and greetedLemieux. Then, a person who worked in a nearby restau-rant came in to inquire about purchasing some flour at adiscount. The man first spoke with Gerald Holmes andthen with Richard Holmes, who declined to make the saleat a discount. Gerald Holmes left about the same time.Richard Holmes said that Gerald Holmes did not partici-pate in any part of the conversation about union represen-tation.Gerald Holmes recalled that in December 1976 he hadgone by the La Mesa store in order to take his wife tolunch. While he was there, he went toward the back roomto see whether Richard Holmes would be able to go tolunch with them. On his way, he ran into Lemieux. The twomen exchanged greetings, and at that point a person froman Italian restaurant came in looking for flour. BecauseRichard Holmes was busy, Gerald Holmes said, he spokewith the man from the restaurant.Gerald Holmes denied that he stated, "Richard, youshouldn't sign this, it has all been taken care of by thelawyers," and he further denied mentioning AttorneyTheep's name to Business Agent Lemieux.Lemieux's version is that he took three contracts in De-cember 1976 to Richard Holmes at the La Mesa store. Hegave the contracts to Richard Holmes in his office to besigned. Richard Holmes told him that he did not know ifhe should sign them, whereupon Gerald Holmes told Lem-ieux that it had all been taken care of between the lawyers.At that point, according to Lemieux, they were inter-rupted by a person who was seeking to purchase a largequantity of sugar. Lemieux said that Richard Holmeschecked a copy of the Big Bear price and order book. Lem-ieux recognized it as being like those he had seen in otherBig Bear supermarkets. After the unidentified person de-parted, Gerald Holmes advised Richard Holmes that heshould not sign the contracts. Lemieux said that he thenasked Gerald Holmes who was the lawyer and that GeraldHolmes replied Mr. Theep, the lawyer for Big Bear.After considering the foregoing versions of this event, Ihave decided to base the findings of fact in this sectionupon the testimony given by Richard Holmes and GeraldHolmes for the reasons previously stated.L. The Request for Information by the Charging PartyRetail ClerksThe parties entered into a stipulation with regard to thefollowing facts:In or about late December 1976 or early January1977, a representative of Retail Clerks Union, Local1222, (herein Local 1222) telephoned Richard Holmesat his office at the Big Bear store in La Mesa andrequested that Richard Holmes supply Local 1222with the names and addresses of the current employ-ees of the La Mesa store. Richard Holmes replied thathe believed he had no obligation to supply such infor-mation to Local 1222 and that he believed that thesupplying of such information would be an infringe-ment of his employees rights and that he would notsupply that information.The findings of fact in this section are based upon theforegoing stipulation.200 BIG BEAR SUPERMARKETS NO. 3M. ConclusionsIn Crawford Door Sales Company, Inc., 226 NLRB 1144(1976), the Board commented on certain factors where theBoard generally has found alter ego status:The Administrative Law Judge also found that Re-spondent Cordes was not Respondent Crawford's alterego because in his view identical corporate ownershipis the sine qua non of alter ego status. We disagree.Clearly each case must turn on its own facts, but gen-erally we have found alter ego status where the twoenterprises have "substantially identical" manage-ment, business purpose, operation, equipment, cus-tomers, and supervision, as well as ownership. See, e.g., Marquis Printing Corporation, 213 NLRB 394(1974)....In sum, it is apparent that both Respondents at alltimes material were wholly owned by members of theCordes family and never lost their character as aclosed corporation. In these circumstances, we findthat ownership and control in both enterprises is sub-stantially identical. In view of the foregoing, and theother factors which reveal common business purpose,management, operations, equipment, customers, andsupervision, we find that Respondent Cordes is thealter ego of Respondent Crawford.Among the several factors commented upon by theBoard in the Crawford Door decision is the matter of "su-pervision." I discuss that subject first because it seems tome that the facts in this case are very clear as to that mat-ter. In the franchise agreement, section 14 spells out specif-ically the authority which is to be exercised by RichardHolmes concerning his employees in his operation of theLa Mesa store:OWNER shall have the sole right to employ and dis-charge such employees at his store as in his judgmentmay be necessary and such employees shall be em-ployees and agent of OWNER and not of BIG BEAR. OWNERagrees to exercise full and complete control over andhave full responsibility for any and all labor relations,including the hiring, firing, disciplining, compensationand work schedules of his employees.Significantly, the testimony of Richard Holmes showsthat he has exercised his authority with regard to supervi-sion and personnel matters. He did the initial interviewingof applicants for employment and made the decision as towho would be hired. He sets the wage scales for the em-ployees at the La Mesa store, and those wage rates aredifferent from those previously in effect under the Respon-dent's operation of the store. He schedules the hours ofwork of the employees, and he determines their workingconditions.Section 29 of the franchise agreement provides: "BIGBEAR shall provide such supervision and technical assis-tance to OWNER in the operation of the business as may bereasonably necessary to establish the business, and in anyevent no less supervision than is provided to other marketsin the BIG BEAR system." As the testimony shows, thosevisits to the stores by various supervisors from the Respon-dent are more in the nature of "technical assistance" ratherthan day-to-day supervision of employees who work at theLa Mesa store.In The Southland Corporation, d/b/a Speedee 7-Eleven,170 NLRB 1332 (1968), the Board concluded that the fran-chisee in that case was an independent contractor, and,additionally, that the franchisor and franchisee were notjoint employers. In weighing the facts as to the first issue ofindependent contractor status, the Board stated:Under the franchise agreement, exclusive controlover labor relations is vested in the franchisee. Article14 of the franchise agreement states in relevant part:"Owners (franchisees] agree to exercise full and com-plete control over and have full responsibility for anyand all labor relations, including the hiring, firing, dis-ciplining, compensation and work schedules of theiremployees."Although Southland makes out the wage checks toemployees, this is merely a convenience for the fran-chisees, who furnish Southland's computer with all rel-evant wage information, whereupon Southland rou-tinely makes out the checks in the appropriateamounts. The franchisee's account is debited accord-ingly.There is no evidence that Southland has ever exer-cised any control over any of the terms of employmentof the store employees.Moreover, in addressing the second issue of whether thefranchisor and franchisee were joint employers in TheSouthland Corporation, the Board stated at 1334:We have long held that the critical factor in de-termining whether a joint employer relationship existsis the control which one party exercises over the laborrelations policy of the other. It is immaterial whetherthis control be actually exercised so long as it maypotentially be exercised by virtue of the agreement un-der which the parties operate. In the instant caseSouthland neither exercises actual, nor possesses po-tential, control over the store's labor relations underthe franchise agreement. It is undisputed that Georgealone and exclusively hires, fires, and in every otherrespect sets iie terms and conditions of employmentof the store's employees. There is no evidence that theclear language of article 14 of the franchise agreementgranting complete control over store labor relations tothe franchisee has ever been disregarded by the partiesor that Southland has ever sought to interpret theagreement in such a way as to vest in itself the right toinfluence George's labor relations policies.Considering the facts with regard to labor relations, per-sonnel matters, and supervision of employees, I concludethat those facts favor the finding that Richard Holmes isnot the alter ego of the Respondent in his operation of theLa Mesa store. Furthermore, the conversations which hehad with Fougeron, Lemieux, and a representative of theCharging Party Retail Clerks who requested the names andaddresses of his employees, are consistent with RichardHolmes' position of not being the alter ego of the Respon-dent.201 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTurning now to a consideration of the factor of the"business purpose," it is clear that the La Mesa store was agrocery supermarket both before and after November 15,1976. Thus, in a strict sense, the purpose of the businessremained the same; i.e., to sell groceries and other productsat retail to customers.In addition, looking at the factors of "equipment" and"customers," it seems reasonable to conclude that theseremained substantially as they had been prior to Novem-ber 15, 1976. The lease for the premises, which is attachedto the franchise agreement as Exhibit A, and the descrip-tion of the equipment, which is attached to the franchiseagreement as Exhibit B, are indicative that the basic"equipment" for doing business at the La Mesa store loca-tion remained substantially the same. The factor involvingthe "customers" is more difficult to ascertain in a retailenterprise. A manufacturer or a wholesaler, for example,would be expected to have a list of his customers. A retailgrocery supermarket, on the other hand, would not be ex-pected to have such a definitive list. In these circumstanc-es, a basis for inferring that most customers continued toshop at the La Mesa store after November 15, 1976, as theyhad previously, is that the store continued in the same loca-tion without any interruption of business, and the storecontinued to use the Big Bear name and to be listed amongthe stores in the Big Bear advertisements. Furthermore, thefact that Richard Holmes was able to turn around the busi-ness from a loss situation to a profitable situation within afew months' time is some indication that former customerscontinued to shop at the store, although it could also meanthat new customers were attracted to shop there.In examining the factor of "ownership," the basic ques-tion is whether the franchise agreement between the Re-spondent and Richard Holmes is a bona fide transaction ora sham. It is helpful to consider the matters which led tothe Respondent's decision to franchise the operation of theLa Mesa store. These have been set forth in section Eherein, but, in summary, they concern the fact that the LaMesa store had suffered losses under the Respondent's op-eration in the 2 fiscal years preceding the decision to enterinto a franchise; the desire on the part of the Respondentnot to give up any more of its market share in the greaterSan Diego area; and the fact that Mabee owned the shop-ping center in which the La Mesa store was located andwas concerned about the effect of losing the Big Bear namein drawing customers to the center.The testimony of Mabee was convincing and persuasivethat these were the true reasons which led him to make thedecision to franchise the operation of the La Mesa store. Ina similar manner, Mabee's testimony was convincing withregard to his reasons for deciding to make the first offer toRichard Holmes. At the time Richard Holmes was themanager of one of the high volume stores of the Respon-dent, yet Mabee knew of the fact that Richard Holmes'multiple sclerosis had an effect on his continued perfor-mance as manager of that store. Not to be overlooked isthe fact that Richard Holmes was the son of GeraldHolmes, who had been the secretary-treasurer of the Re-spondent for 20 years. Given these circumstances, it seemslogical that Mabee would have decided to make the offerto franchise to Richard Holmes, but, more importantly, Iconclude that the evidence does not establish that the se-lection of Richard Holmes as a franchisee was a subterfugeby which the Respondent would continue to operate thestore.I have given consideration to the fact that the initial cashpayment required of Richard Holmes was only $2,000.However, Mabee's testimony concerning this fully explainsMabee's rationale for that figure. He said that he hadknown Richard Holmes and his background for 20 years,and he knew him to be a financially responsible person andstable individual. Moreover, Mabee anticipated repaymentof the promissory note fairly rapidly. The facts bear outMabee's anticipation as Richard Holmes had repaid over$18,000 on the note as of July 31, 1977, in addition to theinterest payments.Section 21 of the franchise agreement, entitled "Owner'sDraw on Anticipated Profits," and section 22 of that agree-ment, entitled "Big Bear Charge," set forth the terms bywhich Richard Holmes may draw on his share of theprofits and the provisions for 40 percent of the net operat-ing income to go to the Respondent. It is significant thatRichard Holmes has applied his total net profits to therepayment of the principal on his promissory note to theRespondent. His repayment of that amount is an indica-tion that he is truly a franchisee and that the franchiseagreement is not a sham.While a store manager of the Respondent receives a bo-nus if his store makes a profit, he does not personally sharein the losses if the store sustains a loss. However, under theterms of the franchise agreement, Richard Holmes sharesin the profits, if any are made, and also must bear thelosses, if that results. The point is that his sharing in theprofits or the losses is an indication that he is an owner,rather than an employee.Perhaps of less importance, but still a matter to ponder,is why Richard Holmes' wife and mother would commenceworking at the La Mesa store without any pay for theirservices unless Richard Holmes did, in fact, own his busi-ness. If the Respondent still owned and operated the LaMesa store, it would seem to be improbable that RichardHolmes' wife and mother would be working without pay.On the other hand, their assistance to him without renu-meration is logical if he owns his business.Considering the matters discussed above concerning the"ownership" factor, I conclude that factor favors a findingthat Richard Holmes is not the alter ego of the Respon-dent.Next, I weigh the factors of "management" and "opera-tions." Section 14 of the franchise agreement states the in-tentions of the parties to that agreement: "It is the inten-tion of the parties hereto that OWNER shall be anindependent contractor and exercise control over the man-ner and means of the operations of his business." The testi-mony of Richard Holmes is persuasive that he has carriedout that intent of the parties, but, of course, within theterms of the agreement. Section 10, entitled "Inventory,"does obligate Richard Holmes to stock items which arecustomarily carried in Big Bear stores and to stock suchitems in quantities which, in the sole judgment of the Re-spondent, are reasonably necessary to meet customer de-mands. In addition, Richard Holmes must stock and sell202 BIG BEAR SUPERMARKETS NO. 3advertised goods at the prices advertised by the Respon-dent and honor the Respondent's discount coupons. Sec-tion 13 of the franchise agreement gives the Respondenteffective control over the advertising decisions.Notwithstanding these obligations to stock the items cus-tomarily carried in Big Bear stores, Richard Holmes hasnot been precluded from adding or expanding productlines. For example, an extensive health foods line wasadded, and so was a fancy foods section, primarily Japa-nese foods. Moreover, he has made some 200 to 300 addi-tions or deletions of products handled by the La Mesastore.Thus, while the franchise agreement obligates him tocarry the basic Big Bear store products, it has not prevent-ed his exercising his judgment in adding, expanding, orchanging other products. After considering the foregoingand the other facts set forth in Section I herein, entitled"The Operation of the La Mesa Store Under RichardHolmes," I conclude that the factors of "management" and"operations" favor the finding that Richard Holmes is notthe alter ego of the Respondent.Finally, after considering the entire record and particu-larly the foregoing conclusions regarding the factors of su-pervision, ownership, management, and operations, I con-clude that a preponderance of the evidence does notestablish that Richard Holmes is the alter ego of the Re-spondent in his operation of the La Mesa store, and that apreponderance of the evidence does not establish that theRespondent has violated Section 8(a)(1), (3), and (5) of theAct. Cf. Frank Naccarato, a sole proprietor, d/b/a Naccara-to Construction Company, el al., 233 NLRB 1394 (1977);Edward E. Schultz d/b/a Schultz Painting & Decorating Co.,202 NLRB II11 (1973); Sakrete of Northern California, Inc.,140 NLRB 765 (1963); and Charles T. Reynolds Sr. doingbusiness as Charles T. Reynolds Box Company, 139 NLRB519 (1962).I have given consideration to whether the Respondent'slack of direct notice to the Charging Party Retail Clerksand the Charging Party Meat Cutters regarding the trans-fer of employees from the La Mesa store to other stores ofthe Respondent violated Section 8(a)(l), (3), and (5) of theAct. The agreed-upon provisions between the Respondentand the two Unions have been set forth in section D hereinentitled "The Collective-Bargaining History." As notedthere, the provisions of the agreements do not specificallyrequire that the Respondent give advance notice to theUnions, and in the circumstances here, where the Respon-dent ceased to operate the La Mesa store, I find that thelack of such notice did not violate the Act as alleged.Upon the basis of the foregoing findings of fact andupon the entire record in this proceeding, I make the fol-lowing:CONCLUSIONS OF LAWI. The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Charging Party Retail Clerks and the ChargingParty Meat Cutters are labor organizations within themeaning of Section 2(5) of the Act.3. The Respondent has not engaged in the unfair laborpractices alleged in the consolidated amended complaint inthis proceeding.[Recommended Order for dismissal omitted from publi-cation.]203